Exhibit 10.1

 

 

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

 

MAGNOLIA SOURCE B.V.,

 

SOURCE PHOTONICS, INC.,

 

SOURCE PHOTONICS SANTA CLARA, INC.

 

and

 

MRV COMMUNICATIONS, INC.

 

 

Dated as of October 26, 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. PURCHASE AND SALE

1

1.01

Purchase Price

1

1.02

The Closing

2

1.03

Deliveries by the Buyer at the Closing

2

1.04

Deliveries by the Seller at the Closing

2

1.05

Simultaneous Delivery

3

1.06

Delivery of Balance of Purchase Price

3

1.07

Aggregate RSU Amount

4

1.08

Bonus Payments

4

1.09

Withholding

4

 

 

 

ARTICLE II. REPRESENTATIONS AND WARRANTIES OF SELLER

4

2.01

Organization and Authority

4

2.02

Authorization; Valid and Binding Agreement

5

2.03

Ownership of Capital Stock

5

2.04

No Breach

5

2.05

Litigation

5

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY AND ITS
SUBSIDIARIES

5

3.01

Organization and Authority

6

3.02

Authorization; Valid and Binding Agreement

6

3.03

Capital Stock

6

3.04

No Breach

6

3.05

Subsidiaries

7

3.06

Financial Statements

7

3.07

Absence of Certain Developments

9

3.08

Title to Properties

11

3.09

Tax Matters

12

3.10

Contracts and Commitments

14

3.11

Intellectual Property

15

3.12

Litigation

17

3.13

Employee Benefit Matters

17

3.14

Insurance

18

3.15

Compliance with Laws

19

3.16

Environmental Matters

19

3.17

Affiliated Transactions

20

3.18

Employees

20

3.19

Brokerage

21

3.20

Permits

21

3.21

Product Warranties

21

3.22

Bank Accounts

22

 

i

--------------------------------------------------------------------------------


 

3.23

Accounts Receivable

22

3.24

Foreign Corrupt Practices

22

3.25

Customers

22

3.26

Suppliers

23

3.27

Sufficiency of Assets

23

3.28

Complete Copies of Materials

23

3.29

Grants and Benefits

23

3.30

Director and Officer Claims

24

3.31

Termination of Intercompany Obligations, Guarantees and Indemnity Obligations

24

3.32

No Other Representations

24

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER

25

4.01

Organization and Authority

25

4.02

Authorization; Valid and Binding Agreement

25

4.03

No Breach

25

4.04

Litigation

25

4.05

Brokerage

25

4.06

Investment Representation

25

4.07

Limited Guarantee

26

4.08

No Other Representations

26

 

 

 

ARTICLE V. COVENANTS OF SELLER AND THE COMPANY

26

5.01

Access to Books and Records

26

5.02

Confidentiality

26

5.03

Non-Competition

27

5.04

Non-Solicitation

28

5.05

Successors

28

5.06

Third Party Consents

28

 

 

 

ARTICLE VI. COVENANTS OF BUYER

29

6.01

Access to Books and Records

29

6.02

Directors and Officer Liability

29

6.03

Employees and Employee Benefits

29

6.04

Insurance; Risk of Loss

31

6.05

Non-Solicitation

32

6.06

Restricted Stock Unit Awards

32

6.07

Lease Guaranty

32

 

 

 

ARTICLE VII. INDEMNIFICATION

32

7.01

Survival of Representations, Warranties, Covenants and Agreements

32

7.02

Indemnification by Seller for the Benefit of Buyer

33

7.03

Indemnification by Buyer for the Benefit of Seller

35

7.04

Manner of Payment

35

7.05

Notice and Defense of Third Party Claims

35

7.06

Determination of Loss Amount

37

7.07

Termination of Indemnification

38

 

ii

--------------------------------------------------------------------------------


 

7.08

Limitation on Recourse

38

7.09

Mediation and Arbitration

38

 

 

 

ARTICLE VIII. ADDITIONAL COVENANTS AND AGREEMENTS

38

8.01

Disclosure Generally

38

8.02

Acknowledgment by Buyer

38

8.03

Tax Matters

39

8.04

Further Assurances

44

8.05

Release

45

 

 

 

ARTICLE IX. DEFINITIONS

45

9.01

Definitions

45

9.02

Cross-Reference of Other Definitions

51

 

 

 

ARTICLE X. MISCELLANEOUS

53

10.01

Press Releases and Communications

53

10.02

Expenses

53

10.03

Knowledge Defined

53

10.04

Notices

53

10.05

Assignment; Third Party Beneficiaries

55

10.06

Severability

55

10.07

References

55

10.08

No Strict Construction

56

10.09

Amendment and Waiver

56

10.10

Complete Agreement

56

10.11

Counterparts

56

10.12

Waiver of Jury Trial

56

10.13

Specific Performance

57

10.14

Governing Law

57

10.15

Jurisdiction

57

 

iii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of October 26, 2010,
by and among Magnolia Source B.V., a company organized under the laws of the
Netherlands (“Buyer”), Source Photonics, Inc., a Delaware corporation (“SPI”),
Source Photonics Santa Clara, Inc., a Delaware corporation (“SPSC”, and each of
SPSC and SPI, individually, or both of them collectively, the “Company”), and
MRV Communications, Inc., a Delaware corporation (“Seller”).  Capitalized terms
used and not otherwise defined herein have the meanings set forth in Article IX.

 

WHEREAS, Seller owns all of the issued and outstanding capital stock of SPI as
of the date of this Agreement, which consists of 1,000 shares (the “SPI Shares”)
of common stock, par value $0.001 per share (the “SPI Common Stock”) and all of
the issued and outstanding capital stock of SPSC as of the date of this
Agreement, which consists of 1,000 shares (the “SPSC Shares” and together with
the SPI Shares, the “Shares”) of common stock, par value $0.001 per share (the
“SPSC Common Stock” and together with the SPI Common Stock, the “Common Stock”);

 

WHEREAS, upon the terms and subject to the conditions set forth herein, Buyer
desires to acquire the Shares from Seller, and Seller desires to sell the Shares
to Buyer;

 

WHEREAS, Seller desires that the aforesaid sale be consummated on the terms and
conditions set forth in this Agreement, and in connection therewith Seller
acknowledges that its non-competition covenant to Buyer, as provided for in
Section 5.03, is an essential element of the aforesaid sale and but for the
agreement of Seller to comply with such covenant Buyer would not have entered
into this Agreement; and

 

WHEREAS, concurrently with the execution of this Agreement, and as a condition
to the willingness of Seller to enter into this Agreement, Francisco Partners II
(Cayman), L.P. and Francisco Partners Parallel Fund II, L.P. (collectively, the
“Fund”) have delivered to Seller a limited guarantee (the “Limited Guarantee”),
dated as of the date hereof, which guarantees Buyer’s payment to the Seller of
the Initial Funding Amount, the Second Funding Amount and the Final Funding
Amount pursuant to the terms hereof.

 

NOW, THEREFORE, in consideration of the premises, representations and warranties
and mutual covenants contained herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I.

 

PURCHASE AND SALE

 

1.01                           Purchase Price.  For purposes hereof, the
purchase price for the Shares and the covenant not to compete contained in
Section 5.03 shall be an amount equal to $117,841,039 (the “Purchase Price”). 
The Purchase Price shall be paid as follows:  the Initial Funding Amount shall
be paid pursuant to Section 1.03(a), the Second Funding Amount and the Final
Funding

 

1

--------------------------------------------------------------------------------


 

Amount shall be paid pursuant to Section 1.06, the Aggregate RSU Amount shall be
paid pursuant to Section 1.07, and the amounts required to be paid by MRV or the
Company under those agreements set forth in Schedule 1.08 shall be paid pursuant
to Section 1.08.

 

1.02                           The Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Latham & Watkins LLP located at 355 South Grand Avenue, Los Angeles, CA, on
the date hereof (the “Closing Date”).  At the Closing, upon the terms set forth
in this Agreement, Seller shall sell, assign, transfer, convey and deliver the
Shares to Buyer, and Buyer shall purchase and acquire the Shares from Seller,
free and clear of all Liens.

 

1.03                           Deliveries by the Buyer at the Closing.  At the
Closing, Buyer shall deliver, or cause to be delivered, to Seller the following:

 

(a)                                  $40,000,000 of the Purchase Price minus the
Aggregate RSU Amount minus the amounts required to be paid by MRV or the Company
under those agreements set forth in Schedule 1.08 (the “Initial Funding Amount”)
to Seller, by wire transfer of immediately available funds to the account
designated by Seller (the “Funding Account”); provided, however, that such wire
transfer shall be made promptly following the opening of the fedwire system the
day following the Closing Date;

 

(b)                                 a certificate of Buyer, in a form reasonably
satisfactory to Seller, dated as of the Closing Date, certifying that the
representations and warranties set forth in Article IV are true and correct
(without regard to any qualification as to materiality) at and as of the date of
this Agreement (other than those representations and warranties that address
matters as of particular dates which shall be true and correct at and as of such
particular dates), except where the failure of such representations and
warranties to be so true and correct would not, in the aggregate, have a
material and adverse effect on Buyer’s ability to consummate the transactions
contemplated by this Agreement, and the Buyer has performed and complied in all
material respects with all of the covenants and agreements required to be
performed by them under this Agreement at the Closing; and

 

(c)                                  certified copies of the resolutions duly
adopted by Buyer’s board of directors (or its equivalent governing body)
authorizing the execution, delivery and performance of this Agreement and the
other agreements contemplated hereby to which Buyer is a party, and the
consummation of all transactions contemplated hereby and thereby.

 

1.04                           Deliveries by the Seller at the Closing.  At the
Closing, Seller shall deliver, or cause to be delivered, to Buyer the following:

 

(a)                                  the certificates representing the Shares,
duly endorsed in blank for transfer or accompanied by appropriate transfer
documents;

 

(b)                                 a certificate executed by the Chief
Executive Officer or Chief Financial Officer of each of Seller and the Company
in a form reasonably satisfactory to Buyer, dated as of the Closing Date,
certifying that the representations and warranties set forth in Article II and
III are true and correct in all material respects as of the date of this
Agreement (other than those

 

2

--------------------------------------------------------------------------------


 

representations and warranties that address matters as of particular dates,
which shall have been true and correct in all material respects at and of such
particular dates) and that the Company and Seller have performed and complied in
all material respects with all of the covenants and agreements required to be
performed by them under this Agreement at the Closing;

 

(c)                                  resignations effective as of the Closing
Date from each of the persons set forth on Schedule 1.04(c) as officers and
directors of SPI, SPSC and their respective Subsidiaries;

 

(d)                                 certified copies of the resolutions duly
adopted by Seller’s board of directors (or its equivalent governing body)
authorizing the execution, delivery and performance of this Agreement and the
other agreements contemplated hereby to which Seller is a party, and the
consummation of all transactions contemplated hereby and thereby;

 

(e)                                  a receipt for the Initial Funding Amount;

 

(f)                                    the consents, authorizations, waivers and
approvals of the third parties to the agreements listed on Schedule 1.04(f);

 

(g)                                 a certificate executed by the Chief
Executive Officer or Chief Financial Officer of each of Seller and the Company
in a form reasonably satisfactory to Buyer, dated as of the Closing Date (the
“Minimum Cash Certificate”), certifying the amount of Cash on Hand as of the
Closing is at least $4,358,998 (the “Minimum Cash Amount”) and the amount of
Cash on Hand as of the Closing located in bank or brokerage accounts in the
United States as of the Closing is at least $300,000 (the “US Minimum Cash
Amount”); and

 

(h)                                 a properly executed certificate in a form
reasonably satisfactory to Buyer in accordance with the requirements of Treasury
Regulation Section 1.1445-2(c)(3).

 

1.05                           Simultaneous Delivery.  All deliveries at the
Closing as provided for in Section 1.03 shall be deemed to be made and effected
simultaneously with each other and with all deliveries provided for in
Section 1.04, and all such deliveries shall be deemed to be in escrow until all
such deliveries provided for in Section 1.03 and in Section 1.04 have been made
and effected.

 

1.06                           Delivery of Balance of Purchase Price.

 

(a)                                  No later than twenty-five (25) days after
the Closing Date, Buyer shall deliver, or cause to be delivered, to Seller an
amount equal to $60,000,000 (the “Second Funding Amount”), by wire transfer of
immediately available funds to the Funding Account.

 

(b)                                 No later than sixty (60) days after the
Closing Date, Buyer shall deliver, or cause to be delivered, to Seller an amount
equal to $17,841,039 (the “Final Funding Amount”), by wire transfer of
immediately available funds to the Funding Account.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, Seller shall be entitled to receive from Buyer all fees and
expenses, including attorneys’ fees, incurred by

 

3

--------------------------------------------------------------------------------


 

Seller in enforcing the payment obligation under Sections 1.03(a), 1.06 and the
Limited Guarantee.

 

1.07                           Aggregate RSU Amount.  At the Closing, Buyer
shall deliver to SPI the Aggregate RSU Amount.

 

1.08                           Bonus Payments.  Within thirty (30) days
following the Closing, Buyer shall, on behalf of Seller and the Company, cause
to be paid an aggregate of $3,806,115 to the individuals set forth on Schedule
1.08, in the amounts set forth opposite their names, which amounts are required
to be paid to such individuals under those agreements set forth in Schedule
1.08, in each case, less any applicable Taxes required to be withheld from such
payments in accordance with the provisions of Section 1.09.

 

1.09                           Withholding.  Buyer and the Company shall be
entitled to deduct and withhold from the consideration or other amounts
otherwise payable pursuant to this Agreement to Seller or any RSU Holder and any
Person that receives a bonus payment pursuant to Section 1.08 or otherwise such
amounts as it is required to deduct and withheld with respect to such
consideration or other amounts under any provision of state, local or foreign
tax law; provided, however, that (a) before making any such deduction or
withholding with respect to payments made to Seller, Buyer or the Company, as
applicable, shall give Seller notice of the intention to make such deduction or
withholding (such notice, which shall include the authority, basis and method of
calculation for the proposed deduction or withholding, shall be given at least a
commercially reasonable period of time before such deduction or withholding is
required, in order for the Seller to obtain reduction of or relief from such
deduction or withholding); (b) Buyer or the Company, as applicable, shall
cooperate with Seller to the extent reasonable in efforts by Seller to obtain
reduction of or relief from such deduction or withholding; and (c) Buyer or the
Company, as applicable shall timely remit to the appropriate Governmental
Authority any and all amounts so deducted or withheld and timely file all Tax
Returns and provide to the Seller such information statements and other
documents required to be filed or provided under applicable Tax Law.  To the
extent that amounts are so withheld by Buyer or the Company and paid to the
applicable tax authority, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to Seller or such RSU Holder in
respect of which such deduction and withholding was made by Buyer or the
Company, as the case may be.

 

ARTICLE II.

 

REPRESENTATIONS AND
WARRANTIES OF SELLER

 

Except as disclosed in the disclosure schedules attached hereto (the “Disclosure
Schedules”), which identify items of disclosure by reference to a particular
Section or Subsection of this Agreement, as applicable, Seller represents and
warrants to Buyer as follows:

 

2.01                           Organization and Authority.  Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware, with all requisite corporate power and authority to
execute and deliver this Agreement and perform its obligations hereunder.

 

4

--------------------------------------------------------------------------------


 

2.02                           Authorization; Valid and Binding Agreement.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Seller.  This Agreement has been duly and
validly executed and delivered by Seller and, assuming that this Agreement is a
legally valid and binding obligation of Buyer, this Agreement constitutes a
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as enforceability may be limited by bankruptcy Laws,
other similar Laws affecting creditors’ rights and general principles of equity
affecting the availability of specific performance and other equitable remedies.

 

2.03                           Ownership of Capital Stock.  As of the date of
this Agreement, Seller is the record and beneficial owner of the Shares, free
and clear of all Liens, other than applicable federal and state securities Law
restrictions.  Seller has the power and authority to sell, assign, transfer,
convey and deliver such Shares as provided in this Agreement, and such sale,
assignment, transfer, conveyance and delivery by Seller at Closing will transfer
to Buyer good and marketable title to the Shares, free and clear of any Liens,
other than applicable federal and state securities Law restrictions and Liens
being released at the Closing.  Seller is not a party to any voting trust or
other Contract with respect to the voting, redemption, sale, transfer or other
disposition of the Shares, and has not granted any proxy, in whole or in part,
with respect to the Shares.

 

2.04                           No Breach.  The execution, delivery and
performance of this Agreement by Seller and the consummation of the transactions
contemplated hereby do not result (with or without notice or lapse of time, or
both) in any breach of, constitute a default under, result in a violation of,
result in the creation of any Lien (other than a Permitted Lien) upon any asset
of Seller or any of its Subsidiaries, or require any material permit,
authorization, consent or approval by, filing with or notice or declaration to
any Governmental Authority, under (a) the provisions of Seller’s certificate of
incorporation, bylaws or equivalent organizational documents (including, in
China, equivalent business licenses), (b) any government registration or
Contract to which Seller is a party or by which Seller or its properties or
assets may be bound or affected, or (c) any Law or Order to which Seller is
subject, except, in the case of clauses (b) and (c), where the failure of any of
the foregoing to be true would not have a material and adverse effect on the
ability of Seller to consummate the transactions contemplated by this Agreement.

 

2.05                           Litigation.  There are no Proceedings pending or,
to Seller’s knowledge, overtly threatened against or affecting Seller before or
by any Governmental Authority, which would have a material and adverse effect on
the ability of Seller to consummate the transactions contemplated by this
Agreement.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES RELATING TO
THE COMPANY AND ITS SUBSIDIARIES

 

Except as disclosed in the Disclosure Schedules, which identifies items of
disclosure by reference to a particular Section or Subsection of this Agreement,
as applicable, Seller represents and warrants to Buyer as follows:

 

5

--------------------------------------------------------------------------------


 

3.01                           Organization and Authority.

 

(a)                                  Each of SPI and SPSC is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, with all requisite corporate power and authority to own and operate
its respective properties and to carry on its respective businesses as now
conducted and to execute and deliver this Agreement and perform its respective
obligations hereunder.

 

(b)                                 Each of SPI and SPSC is duly qualified to do
business and is in good standing in every jurisdiction in which its respective
ownership of property or the conduct of its respective businesses as now
conducted requires it to qualify.  The Company has made available to Buyer
copies of the articles of incorporation and bylaws of each of SPI and SPSC as
currently in effect.

 

3.02                           Authorization; Valid and Binding Agreement.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of each of SPI and SPSC.  This Agreement has been
duly and validly executed and delivered by each of SPI and SPSC and, assuming
that this Agreement is a valid and binding obligation of Buyer, this Agreement
constitutes a legally valid and binding obligation of each of SPI and SPSC,
enforceable against each of SPI and SPSC in accordance with its terms, except as
enforceability may be limited by bankruptcy Laws, other similar Laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.

 

3.03                           Capital Stock.  The total authorized capital
stock of SPI consists of 10,000 shares of SPI Common Stock, of which
1,000 shares of SPI Common Stock are issued and outstanding as of the date
hereof.  The total authorized capital stock of SPSC consists of 1,000 shares of
SPSC Common Stock, of which 1,000 shares of SPSC Common Stock are issued and
outstanding as of the date hereof.  All of the issued and outstanding shares of
Common Stock are duly and validly issued and outstanding, and are fully paid and
non-assessable.  On the date hereof, all of the issued and outstanding shares of
Common Stock are held of record by Seller, free and clear of all Liens.  Except
as set forth on Schedule 3.03, there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights, agreements, arrangements or
commitments of any kind for or relating to the issuance, sale, registration or
voting of, or outstanding securities convertible into or exchangeable for, any
shares of capital stock of any class or other equity interests of the Company.

 

3.04                           No Breach.  Except as set forth on Schedule 3.04,
the execution, delivery and performance of this Agreement by the Company, the
consummation of the transactions contemplated hereby, and the compliance by the
Company with the provisions of this Agreement, will not conflict with, result
(with or without notice or lapse of time, or both) in any breach or violation of
or default under, result in the creation of any Lien upon any asset of the
Company or any of its Subsidiaries under, give rise to a right of termination or
cancellation under, or require any permit, license, authorization, consent,
Order, or approval by, filing with or notice or declaration to any Person, under
any provision of (a) SPI’s or SPSC’s or any of their Subsidiaries’ certificate
of incorporation, bylaws or equivalent organizational documents (including, in
China, equivalent business licenses), (b) any Contract or Permit, or (c) any Law
or

 

6

--------------------------------------------------------------------------------


 

Order to which the Company or any of its Subsidiaries is subject, except, in the
case of clauses (b) and (c), where the failure of any of the foregoing to be
true would not have a Material Adverse Effect.

 

3.05                           Subsidiaries.

 

(a)                                  Except as set forth on Schedule 3.05(a),
neither SPI, SPSC nor any of their Subsidiaries owns any stock, partnership
interest, joint venture interest or other equity ownership interest in any other
Person.  Each Subsidiary of SPI and SPSC identified on Schedule 3.05(a) (i) is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or formation, (ii) has all requisite corporate
power and authority to own and operate its properties and to carry on its
businesses as now conducted and (iii) is duly qualified to do business and is in
good standing in every jurisdiction in which its ownership of property or the
conduct of its businesses as now conducted requires it to qualify except where
the failure to be so qualified or in good standing would not have a Material
Adverse Effect.  The Company has made available to Buyer copies of the
certificate of incorporation, bylaws or equivalent organizational documents
(including, in China, equivalent business licenses) of each of its Subsidiaries
as currently in effect.

 

(b)                                 All of the issued and outstanding shares of
capital stock or other equity interest of each Subsidiary of SPI and SPSC are
duly and validly issued and outstanding, and are fully paid (in compliance with
applicable Laws) and, to the extent applicable, non-assessable.  Except as set
forth on Schedule 3.05(b)(i), (i) each Subsidiary of SPI and SPSC is wholly
owned by SPI or SPSC or another Subsidiary of SPI or SPSC; (ii) all of the
issued and outstanding shares of capital stock or other equity interest of each
Subsidiary of SPI and SPSC are directly or indirectly owned by SPI or SPSC, free
and clear of all Liens, except for Permitted Liens, all of which Liens will be
released at or prior to the Closing; and (iii) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights, agreements,
arrangements or commitments of any kind for or relating to the issuance, sale,
registration or voting of, or outstanding securities convertible into or
exchangeable for, any shares of capital stock or other equity interests of any
Subsidiary of SPI or SPSC.

 

3.06                           Financial Statements.

 

(a)                                  The Company has furnished Buyer with copies
of (i) its audited consolidated balance sheets of SPI, SPSC and their
Subsidiaries as of December 31, 2008 and 2009, and the related audited
consolidated statements of income and cash flows of SPI, SPSC and their
Subsidiaries for the fiscal years ended December 31, 2008 and 2009
(collectively, and including the related notes and schedules thereto, the
“Audited Financial Statements”), (ii) the unaudited consolidated balance sheet
of SPI, SPSC and their Subsidiaries as of June 30, 2010, and the related
unaudited consolidated statements of income and cash flow of SPI, SPSC and their
Subsidiaries for the six months ended June 30, 2010, and (iii) the unaudited 
consolidated balance sheet of SPI, SPSC and their Subsidiaries as of September
30, 2010 (the financial statements set forth in subclauses (ii) and (iii) being
collectively referred to as the “Interim Financial Statements”,  and together
with the Audited Financial Statements, collectively, the “Financial
Statements”), copies of which are attached to Schedule 3.06(a).  Except as set
forth on Schedule 3.06(a), such Financial Statements were prepared in accordance
with GAAP and

 

7

--------------------------------------------------------------------------------


 

present fairly in all material respects the consolidated financial condition,
results of operations and cash flows of SPI, SPSC and their Subsidiaries (taken
as a whole) as of the dates and for the periods indicated (subject, in the case
of the Interim Financial Statements, to the absence of footnote disclosure and
normal year-end audit adjustments).  The Financial Statements reflect all costs
and expenses of conducting the business of the Company and its Subsidiaries,
including proper allocations for all costs and expenses of services performed
for the Company and its Subsidiaries by Seller and its Subsidiaries (other than
the Company and its Subsidiaries), as required by GAAP.

 

(b)                                 Neither the Company nor any of its
Subsidiaries has any obligations or liabilities of any kind (whether pursuant to
Contracts or otherwise, accrued or unaccrued, matured or unmatured, fixed or
contingent) required to be recorded, reserved against or otherwise described on
a balance sheet prepared in accordance with GAAP or in the notes thereto in
accordance with GAAP, nor was any obligation or liability considered by the
Company and discussed with its accountants or otherwise analyzed in any
memorandum or other similar writing and excluded from financial statements based
on Financial Accounting Standard #5, other than (i) those set forth or
adequately provided for in the Latest Balance Sheet, (ii) those current
liabilities incurred in the ordinary course of business consistent with past
practice since the date of the Latest Balance Sheet and prior to the date
hereof, (iii) Indebtedness for borrowed money incurred in the ordinary course of
business consistent with past practice and (iv) those incurred in connection
with the execution of this Agreement and the performance by the Company of its
obligations hereunder.

 

(c)                                  The books of account of the Company and its
Subsidiaries, and the minute books, stock record books and other records of the
Company and its Subsidiaries, all of which have been made available to Buyer,
are in all material respects complete and correct and have been maintained in
accordance with sound business practices.  The minute books of the Company and
its Subsidiaries contain accurate and complete records of all meetings held of,
and corporate action taken by, the stockholders, the boards of directors and any
committees of the boards of directors of the Company and its Subsidiaries, and
no meeting of any of the stockholders, board of directors or committee has been
held for which minutes have not been prepared and are not contained in such
minute books.  At the Closing, all of such books and records will be in the
possession of the Company or its Subsidiaries.

 

(d)                                 Seller and the Company have established and
maintain a system of internal accounting controls with respect to the Company
and its Subsidiaries which are in all material respects effective in providing
assurance regarding the reliability of financial reporting and the preparation
of financial statements (including the Financial Statements) on a stand-alone
basis in accordance with GAAP, including policies and procedures that (i)
require the maintenance of records that in reasonable detail accurately and
fairly reflect the transactions and dispositions of the assets of the Company
and its Subsidiaries, (ii) provide assurance that transactions are recorded as
necessary to permit preparation of financial statements on a stand-alone basis
in accordance with GAAP, and that receipts and expenditures of the Company and
its Subsidiaries are being made only in accordance with appropriate
authorizations of management and (iii) provide assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the assets
of the Company and its Subsidiaries.

 

8

--------------------------------------------------------------------------------


 

(e)                                  As of September 30, 2010, the Company and
its Subsidiaries had on a consolidated, unaudited basis (A) Cash on Hand
totaling at least $4,358,998, (B) Net Working Capital totaling at least
$68,550,000, (C) Indebtedness totaling no more than $47,569,627, (D) lines of
credit or other indebtedness fully secured by restricted cash and not
constituting “Indebtedness” hereunder totaling no more than $4,660,542, (E) sold
or factored accounts receivable with a face amount of $12,461,484 in the prior
92 days and (F) intercompany receivables owed by the Company and its
Subsidiaries to Seller or its Subsidiaries (other than the Company and its
Subsidiaries), net of intercompany payables owed by Seller or its Subsidiaries
(other than the Company and its Subsidiaries) to Company and its Subsidiaries,
of $18,320,322.  Except as set forth on Schedule 3.06(e), between September 30,
2010 and the date hereof, the Company has not (x) incurred aggregate
Indebtedness in excess of $5,000,000; (y) declared, paid or set aside any
dividend or made any distribution (whether in cash, stock, or property or any
combination thereof) on or in respect of, or repurchased, redeemed or otherwise
acquired, any outstanding equity interest or other securities of the Company or
its Subsidiaries (except for dividends by the Company’s Subsidiaries to other
Subsidiaries of the Company or to the Company) or (z) except for sales of
products to Seller and its Subsidiaries (other than the Company and its
Subsidiaries) or payment for or offset against any amounts in connection with
services provided by Seller and its Subsidiaries in the ordinary course of
business consistent with past practice and in accordance with pricing and other
terms historically applied in connection with sales of such products or payment
for such services, otherwise transferred or paid any amount to Seller or any of
its Affiliates (other than the Company or its Subsidiaries), including, without
limitation, the payment of any intercompany balances or receivables (other than
pursuant to Section 3.31). Except under the agreements set forth on Schedule
1.08 there are no “single trigger” change of control employee severance payment
obligations which become due and payable as a result of the execution of this
Agreement or the consummation of the transactions contemplated hereby, or any
transaction or incentive bonus, “stay put” or other similar compensatory
payments to be made to employees of the Company or any of its Subsidiaries as a
result of the execution of this Agreement or the consummation of the
transactions contemplated hereby.

 

(f)                                    Schedule 3.06(f) sets forth for each
credit facility, line of credit, purchase facility or other financing
arrangement (including, without limitation, receivables factoring arrangements
and customer financing arrangements) (collectively, “Facilities”) of the Company
and its Subsidiaries, (i) the lender or purchaser thereunder, (ii) the
borrower(s) and/or seller(s) thereunder, (iii)  the geographical limitations on
receivables or other assets eligible for financing thereunder, (iv) the total
amount of accounts receivables financed under each Facility as of September 30,
2010, (v) the discount rate, haircut rate or other calculation applied to the
assets being financed as of September 30, 2010, and (vi) the amount available to
be drawn as of September 30, 2010, under each Facility.

 

3.07                           Absence of Certain Developments.  From June 30,
2010 until the date of this Agreement, (i) the Company and its Subsidiaries have
conducted their businesses only in the ordinary course of business consistent
with past practice and (ii) there has not been any circumstance, change, effect,
event, occurrence, state of facts or development that has had or would
reasonably be expected to have a Material Adverse Effect.  Without limiting the
generality of the foregoing, except as set forth on Schedule 3.07 or except as
contemplated by

 

9

--------------------------------------------------------------------------------


 

this Agreement, from June 30, 2010 (or in the case of subclause (i) below, since
September 30, 2010), neither the Company nor any Subsidiary of the Company has:

 

(a)                                  mortgaged, pledged or subjected to any
Lien, any material assets of the Company and its Subsidiaries, taken as a whole,
except for Permitted Liens;

 

(b)                                 acquired any material assets or sold,
leased, assigned or transferred any material asset of the Company or its
Subsidiaries, taken as a whole, except for Company Products to customers of the
Company or such Subsidiary, as applicable, in the ordinary course of business
consistent with past practice;

 

(c)                                  sold, assigned, transferred or licensed any
of the Company and its Subsidiaries’ Intellectual Property, except for the sale
or license of products to end-user customers in the ordinary course of business;

 

(d)                                 redeemed or repurchased, directly or
indirectly, any shares of capital stock or declared, set aside or paid any
dividends or made any other distributions (whether in cash or in kind) with
respect to any shares of its capital stock;

 

(e)                                  issued, sold or transferred any of its
capital stock, securities convertible into its capital stock or warrants,
options or other rights to acquire its capital stock;

 

(f)                                    made any material capital expenditures or
commitments therefor, except in the ordinary course of business consistent with
past practice or pursuant to the Company’s capital expenditure plan;

 

(g)                                 changed any of its accounting policies,
practices or procedures, except as required by GAAP;

 

(h)                                 amended or modified its certificate of
incorporation, bylaws or equivalent organizational documents (including, in
China, equivalent business licenses);

 

(i)                                     suffered any material damage,
destruction or loss (whether or not covered by insurance) to its property;

 

(j)                                     experienced or been subject to any labor
dispute, other than routine individual grievances;

 

(k)                                  increased in any manner the benefits,
compensation, bonus or bonus opportunity of any employee, director, officer,
consultant or other service provider of or to, as the case may be, the Company
or its Subsidiaries, except for any increases in the ordinary course of business
consistent with past practice with respect to operators with annual compensation
of less than $10,000 after giving effect to any such increase;

 

(l)                                     entered into, established, amended or
terminated (other than a termination in accordance with its terms) any
employment, consulting, retention, change in control, bonus, incentive
compensation, profit sharing, deferred compensation, severance, non-competition
or similar agreement, or any other plan, agreement, program, policy or
arrangement that would

 

10

--------------------------------------------------------------------------------


 

constitute an Employee Benefit Plan, to which the Company or its Subsidiaries
would be a party or otherwise have any liability, except, in each case, as
required by applicable Law or as required by the terms of any Employee Benefit
Plan and except for any agreement entered into, established, amended or
terminated in the ordinary course of business consistent with past practice with
operators with annual compensation of less than $10,000;

 

(m)          canceled or compromised any debt or claim or amended, canceled,
terminated (other than a termination in accordance with its terms),
relinquished, waived or released any Material Contract or right except in the
ordinary course of business consistent with past practice and which, in the
aggregate, would not be material to the Company and its Subsidiaries, taken as a
whole;

 

(n)           failed to make capital expenditures in the ordinary course of
business consistent with past practice;

 

(o)           allowed any material Permit that was issued to the Company or any
Subsidiary thereof or otherwise relates to the business of the Company or its
Subsidiaries to lapse or terminate or failed to renew such Permit; or

 

(p)           entered into any agreement, arrangement or commitment to take any
actions specified in this Section 3.07, except for this Agreement.

 

3.08         Title to Properties.

 

(a)           Except as set forth on Schedule 3.08(a), the Company and its
Subsidiaries own good and marketable title to, or hold pursuant to valid and
enforceable leases or otherwise have the legal right to use, all of the tangible
personal property shown to be owned by them on the Latest Balance Sheet (except
for such personal property sold or disposed of subsequent to the date thereof in
the ordinary course of business consistent with past practice), free and clear
of all Liens, except for Permitted Liens.  Such tangible personal property is
generally in good operating condition and repair, reasonable wear and tear
excepted, and usable in the ordinary course of business consistent with past
practice and is suitable, sufficient in amount, size and type and, in the
aggregate, is adequate in all material respects for the uses for which they are
used to carry on the businesses of the Company and its Subsidiaries as now
conducted.

 

(b)           Neither the Company nor any of its Subsidiaries owns, has owned in
the last five (5) years, or, to the Company’s knowledge, has ever owned, any
real property.

 

(c)           The real property demised by the leases described on
Schedule 3.08(c) (the “Real Property Leases”) constitutes all of the material
real property leased by the Company and its Subsidiaries (the “Leased Real
Property”).  Except as set forth on Schedule 3.08(c), the Real Property Leases
are in full force and effect, subject to proper authorization and execution of
such lease by the other party and the limitations of bankruptcy Laws, other
similar Laws affecting creditors’ rights and general principles of equity
affecting the availability of specific performance and other equitable
remedies.  The Company has made available to Buyer copies of the Real Property
Leases.  With respect to the Real Property Leases, except as set forth on
Schedule 3.08(c), neither the Company nor any of its Subsidiaries nor, to the
Company’s

 

11

--------------------------------------------------------------------------------


 

knowledge, any other party thereto is in material default under any such Real
Property Lease.  The Real Property Leases constitute all material interests in
real property currently used or currently held for use in connection with the
business of the Company and its Subsidiaries currently conducted.  To the
Company’s knowledge, there does not exist any actual or threatened or
contemplated condemnation or eminent domain proceedings that affect the Leased
Real Property or any part thereof, and neither Seller, the Company nor any of
its Subsidiaries has received any written notice of the intention of any
Governmental Authority or other Person to take or use all or any part thereof. 
Each of the Leased Real Property and all buildings, fixtures and improvements
thereon, are adequate in all material respects for their intended use in the
operation of the business of the Company and its Subsidiaries as currently
conducted.

 

(d)           To the Company’s knowledge, the Leased Real Property is in
material compliance with all currently applicable zoning and land use
regulations;

 

(e)           Neither the Company nor any of its Subsidiaries have entered into
any subleases with respect to the Leased Real Property.  To the Company’s
knowledge, there are no outstanding commitments, agreements or understandings
which have been made to, with or for the benefit of any Governmental Authority
which could reasonably be expected to impose any material obligation, liability
or condition on the Company or any of the Subsidiaries to grant any material
easements or to make any material payments, contributions or dedications of
money or land or to construct, install or maintain or to contribute to the
construction, installation or maintenance of any material improvements of a
public or private nature, whether on or off the Leased Real Property.

 

(f)            Each Leased Real Property is adequately serviced in all material
respects by all utilities utilized or necessary for the effective operation of
the business of the Company and its Subsidiaries as currently conducted, and the
Company and its Subsidiaries have not, during the last two years, experienced
any material interruption in the delivery of adequate quantities of any
utilities (including electricity, natural gas, potable water, water for cooling
or similar purposes and fuel oil, but excluding any interruption due to natural
events) or other public services, including sanitary and industrial sewer
services, utilized or required in the operation of the business of the Company
and its Subsidiaries at the Leased Real Property.

 

3.09         Tax Matters.

 

(a)           All income Tax Returns and all other material Tax Returns with
respect to the Company and its Subsidiaries required to be filed have been filed
(taking into account all applicable extensions), and all such Tax Returns (to
the extent they relate to the Company and its Subsidiaries) are true, correct
and complete in all material respects.  All material Taxes of the Company and
its Subsidiaries required to be shown as due and payable on such Tax Returns
have been paid.  None of the Company nor any of its Subsidiaries has been a
member of a Company Group other than the Company Group for which Seller is the
common parent (the “Parent Group”).  None of the Company nor any of its
Subsidiaries has any liability for Taxes of another Person, other than the
Company or any Subsidiary, under (i) Treasury Regulation Section 1.1502-6 (or
any comparable provision of state, local or foreign Law) other than members of
the Parent Group or (ii) as a transferee or successor, by contract, or
otherwise.

 

12

--------------------------------------------------------------------------------


 

(b)           No claim has been made since December 31, 2005, by any
Governmental Authority or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (a “Taxing Authority”) in a jurisdiction where the Company or any of its
Subsidiaries does not file a Tax Return that the Company or any of its 
Subsidiaries is or may be subject to taxation by that jurisdiction.  No
unresolved dispute or claim concerning any material Tax liability of the Company
or any of its Subsidiaries has been claimed or raised by any authority in
writing.  No closing agreement pursuant to Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax Law)
has been entered into by or with respect to the Company or any of its
Subsidiaries which could reasonably be expected to have an effect on the
Company’s or any of its Subsidiaries’ liability for or reporting of Taxes in any
period ending after the Closing Date.

 

(c)           Neither the Company nor any of its Subsidiaries has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.

 

(d)           There are no Liens other than Permitted Liens on the assets of the
Company or any of its Subsidiaries relating to or attributable to Taxes.

 

(e)           Neither the Company nor any of its Subsidiaries is, nor has been
at any time, a “United States real property holding corporation” within the
meaning of Section 897(c)(2) of the Code.

 

(f)            Neither the Company nor any of its Subsidiaries is a party to,
nor owes any amount under, any Tax sharing, indemnification or allocation
agreement that will not terminate in full as of the Closing Date.

 

(g)           The Company and its Subsidiaries have timely withheld, collected,
deposited or paid all material Taxes required to have been withheld, collected,
deposited or paid, as the case may be, in connection with amounts paid or owing
to any employee, independent contractor, creditor or stockholder.

 

(h)           The Company is a member of a “selling consolidated group” within
the meaning of Treasury Regulation Section 1.338(h)(10)-1(b)(2), and the Shares
meet the requirements of Code Section 1504(a)(2) with respect to the Company.

 

(i)            None of the Company nor any of its Subsidiaries has engaged in a
“listed transaction” as defined in Treasury Regulation Section 1.6011-4(b).

 

(j)            None of the Company nor any of its Subsidiaries has distributed
stock of another Person, or has had its stock distributed by another Person, in
a transaction that was purported or intended to be governed in whole or in part
by Section 355 of the Code.

 

(k)           None of the Company nor any of its Subsidiaries will be required
to include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any:

 

13

--------------------------------------------------------------------------------


 

(i)            change in method of accounting for a taxable period ending on or
prior to the Closing Date; or

 

(ii)           “closing agreement” as described in Section 7121 of the Code (or
any corresponding or similar provision of state, local or foreign income Tax
law) executed on or prior to the Closing Date.

 

3.10         Contracts and Commitments.

 

(a)           Schedule 3.10(a) sets forth all of the following Contracts to
which the Company or its Subsidiaries are a party (each, a “Material Contract”):

 

(i)            employment, retention, severance or other agreement with any
current or former officer, individual employee or other individual providing for
annual payments in excess of $100,000;

 

(ii)           Contracts relating to Indebtedness;

 

(iii)          lease or agreement under which it is the lessee of, or holds or
operates any tangible personal property owned by, any other Person, for which
the annual rental exceeds $500,000;

 

(iv)          Contract, or group of related Contracts with the same party (other
than purchase orders entered into in the ordinary course of business consistent
with past practice), which by its terms requires payments to or by the Company
or any of its Subsidiaries in excess of $500,000 annually or in excess of
$1,000,000 over the remaining term of such Contract;

 

(v)           Contract containing covenants limiting the ability of the Company
or any of its Subsidiaries to compete in any line of business (other than
arrangements granting distributors the exclusive right to distribute Company
Products in particular jurisdictions entered into in the ordinary course of
business consistent with past practice);

 

(vi)          Contract by which the Company or any of its Subsidiaries is
granted the right to use any material Intellectual Property or any Intellectual
Property incorporated into any Company Products, other than licenses for
commercial software that is “off-the-shelf” or widely available and which
software has not been customized by the vendor for the Company or any
Subsidiary;

 

(vii)         Contract by which the Company or any of its Subsidiaries has
granted to any Person (A) the exclusive right to use any Intellectual Property
or (B) a non-exclusive right to any Intellectual Property that is material to
the conduct of its business, other than in the ordinary course of business
consistent with past practice;

 

(viii)        joint venture, partnership or similar Contract that is material to
the operation of the Company’s and its Subsidiaries’ business;

 

14

--------------------------------------------------------------------------------


 

(ix)           Contracts with Seller or any Affiliate of Seller (other than the
Company and its Subsidiaries);

 

(x)            Contracts containing “most-favored nation,” price protection or
similar provisions;

 

(xi)           Contracts relating to the sale or other disposition of any of the
assets of the Company or its Subsidiaries other than the sale of inventory and
immaterial sales or other dispositions of obsolete or excess equipment or
inventory, each in the ordinary course of business consistent with past
practice;

 

(xii)          Contracts relating to the acquisition by the Company or its
Subsidiaries of any operating business or the capital stock of any other Person;

 

(xiii)         Contracts pertaining to any transaction or incentive bonus,
“stay-put” or other similar compensatory payments, in any case, to be made to an
employee of the Company or its Subsidiaries on or after the Closing Date as a
result of the execution of this Agreement or the consummation of the
transactions contemplated hereby; or

 

(xiv)        each commitment or agreement to enter into any of the foregoing.

 

(b)           The Company has made available to Buyer true and complete copies
of all Material Contracts.  Each of the Material Contracts and Real Property
Leases is valid, binding and in full force and effect on the Company and is
enforceable in accordance with its terms by the Company and its Subsidiaries
party thereto, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity). With
respect to the Material Contracts and the Real Property Leases, neither the
Company nor any of its Subsidiaries nor, to the Company’s knowledge, any other
party thereto, is in default under any such Material Contract, except where such
default would not have a Material Adverse Effect.  To the Company’s knowledge,
there does not exist any condition that, with notice or lapse of time or both,
would constitute a default in any material respect under any of Material
Contract or Real Property Lease, nor has Seller, the Company nor any of its
Subsidiaries received any written notice of default under any Material Contract
or Real Property Lease.

 

3.11         Intellectual Property.

 

(a)           Schedule 3.11(a)(i) contains a list of all of the Intellectual
Property owned by or under obligation of assignment to the Company or any of its
Subsidiaries which Intellectual Property is the subject of a registration or
pending application filed with any Governmental Authority.  Except as set forth
in Schedule 3.11(a)(ii), the Company or one of its Subsidiaries is the exclusive
owner of the entire right, title and interest, free and clear of all Liens, in
and to (i) each item of Intellectual Property required to be set forth on
Schedule 3.11(a)(i) and (ii) all other Intellectual Property owned by or under
obligation of assignment to the Company or any of its Subsidiaries.  Without
limiting the foregoing, neither the Seller nor

 

15

--------------------------------------------------------------------------------


 

any present or former employee of Seller, the Company or the Subsidiaries has
any right, title, or interest, directly or indirectly, in whole or in part, in
any Intellectual Property owned or used by the Company or the Subsidiaries.

 

(b)           The Company or one of its Subsidiaries owns, or possesses the
valid and enforceable right to use, the Intellectual Property used by the
Company or its Subsidiaries in the conduct of the businesses of the Company and
its Subsidiaries and to be used in the products being developed by the Company
and its Subsidiaries as set forth in the Company’s October 2010 product roadmap
provided to Buyer, which ownership or right shall survive unchanged upon the
consummation of the transactions contemplated under this Agreement (it being
understood this representation does not include any change or addition to the
Intellectual Property requirements of such roadmap products made by the Company
and its Subsidiaries after the date hereof, other than as a result of the breach
hereof prior to the date of such change or addition, nor any new Intellectual
Property created by the Company or one or more of its Subsidiaries after the
date hereof and included in such roadmap products).

 

(c)           Except as set forth on Schedule 3.11(c), since January 1, 2004,
neither the Company nor any of its Subsidiaries (nor the operation of the
business by the Company and its Subsidiaries) has infringed or misappropriated
any Intellectual Property of any third party nor has Seller, the Company or any
of its Subsidiaries received any written notices of infringement or
misappropriation of such Intellectual Property from any third party.

 

(d)           The Intellectual Property set forth in (or required to be set
forth in) Schedule 3.11(a)(i) is valid and enforceable and all maintenance or
other fees required to be paid to maintain such validity and enforceability have
been timely paid and neither Seller, the Company nor any of its Subsidiaries has
received any written notices challenging the validity or enforceability of any
such Intellectual Property.

 

(e)           To the Company’s knowledge, no third-party is infringing or
misappropriating any Intellectual Property owned by (or under obligation of
assignment to) the Company or any of its Subsidiaries in any material respect.

 

(f)            Each of the Company and its Subsidiaries has taken reasonable
steps to protect the confidentiality of all confidential Intellectual Property
used in the business of the Company and the Subsidiaries as currently conducted.

 

(g)           Schedule 3.11(g)(i) contains a true and complete list of all
Public Software that is or has been used by the Company or its Subsidiaries in
any Company Product, setting forth for each such item of Public Software the
name of the applicable Public Software license agreement and a description of
the use of such Public Software.  Except as set forth in Schedule 3.11(g)(ii),
no software embodied within or distributed with any Company Product has been, or
is being, combined, used or distributed by the Company or any of its
Subsidiaries with, in whole or in part, any Public Software in a manner which
would require that such software or Company Product (i) be disclosed or
distributed in source code form, (ii) be licensed for the purpose of making
derivative works, or (iii) be redistributable at no (or a minimal) charge. 
“Public Software” shall mean any software that contains, or is derived in any
manner (in whole or in part) from, any software that is distributed as free
software, open source software (e.g., Linux) or

 

16

--------------------------------------------------------------------------------


 

similar licensing or distribution models requiring a licensee to make its own
source code available under the same terms as such license or distribution
model, including any of the following licenses or distribution models, or
licenses or distribution models similar to any of the following: (A) GNU’s
General Public License (GPL) or Lesser/Library GPL (LGPL), (B) the Artistic
License (e.g., PERL), (C) the Mozilla Public License, (D) the Netscape Public
License, (E) the Sun Community Source License (SCSL), (F) the Sun Industry
Standards License (SISL), (G) the BSD License and (H) the Apache License.

 

3.12         Litigation.  Schedule 3.12 sets forth all Proceedings pending or,
to the Company’s knowledge, threatened against the Company or any of its
Subsidiaries, before or by any Governmental Authority.  There are no Proceedings
pending or, to the Company’s knowledge, threatened against the Company or any of
its Subsidiaries, before or by any Governmental Authority, which if determined
adversely to the Company or such Subsidiary of the Company would have a Material
Adverse Effect, and neither the Company nor any of its Subsidiaries nor any of
their respective properties or assets is or are subject to any material
outstanding Order of any Governmental Authority.  To the Company’s knowledge,
there are no formal or informal governmental inquiries or investigations or
internal investigations or material whistle-blower complaints pending or
threatened, relating to, affecting or involving the Company or any of its
Subsidiaries.

 

3.13         Employee Benefit Matters.

 

(a)           Employee Benefit Plans.  Schedule 3.13(a) sets forth a list of
each Employee Benefit Plan, Seller Benefit Plan and Non-US Benefit Plan.  Each
Employee Benefit Plan and Non-US Benefit Plan complies in all material respects
in form and in operation with the applicable provisions of ERISA, the Code and
other applicable Law.  Other than routine claims for benefits, there are no
material claims or lawsuits pending or, to the Company’s knowledge, threatened
against or arising out of an Employee Benefit Plan or Non-US Benefit Plan, and
there are no material audits or proceedings pending or, to the Company’s
knowledge, threatened in writing by the Internal Revenue Service, Department of
Labor, or other Governmental Authority with respect to any Employee Benefit Plan
or Non-US Benefit Plan.

 

(b)           Benefit Plan Documents.  With respect to each Employee Benefit
Plan, Seller Benefit Plan, and Non-US Benefit Plan, the Company has made
available to Buyer, as applicable, true and complete copies of (i) all plan
documents, including all amendments thereto, (ii) all summary plan descriptions,
(iii) the three most recent annual reports (including any reports on Form 5500)
filed with the Internal Revenue Service, (iv) each trust agreement and insurance
or group annuity contract, (v) the most recent annual actuarial valuations, if
any, for each Employee Benefit Plan, and (vi) the most recent determination,
opinion or other qualification letter, if any, issued by the Internal Revenue
Service.

 

(c)           Plan Qualification.  Each Employee Benefit Plan that is intended
to qualify under Section 401(a) of the Code either is a prototype plan and is
entitled to rely on a favorable opinion letter or has received a favorable
determination letter from the Internal Revenue Service and, to the Company’s
knowledge, (i) the Internal Revenue Service has not taken action to revoke any
such letter and (ii) no event has occurred since the date of the most

 

17

--------------------------------------------------------------------------------


 

recent determination letter or application therefor relating to any such plan
that would adversely affect the qualification of the plan.

 

(d)           Certain Pension Plans.  Neither the Company nor any ERISA
Affiliate of the Company maintains, contributes to or has any liability
(contingent or otherwise) in respect of  or related to any Multiemployer Plan or
any other pension plan (as defined in Section 3(2) of ERISA) that is subject to
Title IV of ERISA.

 

(e)           Funding.  All contributions, premiums and benefit payments under
or in connection with the Employee Benefit Plans and Non-US Benefit Plans that
are required to have been made as of the date hereof have been timely made or
accrued.

 

(f)            Certain Payments.  Except as set forth on Schedule 3.13(f), there
is no contract, plan or arrangement covering any employee or former service
provider to the Company or any of its Subsidiaries that, individually or
collectively, would give rise to an excess parachute payment as a result of the
transactions contemplated by this Agreement.  The execution of this Agreement
and the consummation of the transactions contemplated hereby (whether alone or
together with any other event) will not:  (1) entitle any Person to any payment,
forgiveness of indebtedness, vesting, distribution, or increase in benefits
under or with respect to any Employee Benefit Plan, Seller Benefit Plan, or
Non-US Benefit Plan, (2) otherwise trigger any acceleration of vesting or
payment of benefits under or with respect to any Employee Benefit Plan, Seller
Benefit Plan, or Non-US Benefit Plan, or (3) trigger any obligation to fund any
Employee Benefit Plan, Seller Benefit Plan or Non-US Benefit Plan.

 

(g)           Retiree Welfare Benefits.  No Employee Benefit Plan or Non-US
Benefit Plan provides death or medical benefits, whether or not insured, with
respect to any former or current employee of the Company or any of its
Subsidiaries, or any spouse or dependent of any such employees, in any case,
beyond the employee’s retirement or other termination of employment with the
Company and its Subsidiaries, other than coverage mandated by Part 6 of Title I
of ERISA or Section 4980B of the Code or otherwise required by applicable Law.

 

(h)           Section 409A Compliance.  Each Employee Benefit Plan, Non-US
Benefit Plan or any other arrangement of the Company or any of its Subsidiaries,
or under which any employee of the Company or any of its Subsidiaries has
deferred any amount of compensation, that is, or was, subject to Section 409A of
the Code was administered in reasonable, good faith compliance in all material
respects with the requirements of Section 409A of the Code through December 31,
2008, and all Employee Benefit Plans subject to Section 409A of the Code that
provide payment after December 31, 2008, have been operated and documented in
compliance in all material respects with the requirements of the final
regulations under Section 409A of the Code since January 1, 2009.  Neither the
Company nor any of its Subsidiaries has any obligation to gross-up, indemnify or
otherwise reimburse any Person for any tax incurred by such Person, including
pursuant to Section 409A of the Code.

 

3.14         Insurance.  Schedule 3.14 sets forth a summary of each material
insurance policy maintained by or in favor of the Company and its Subsidiaries
(including premiums, deductibles and coverage amounts).  All of such insurance
policies are in full force and effect, and to the Company’s knowledge, neither
the Company nor any Subsidiary of the Company is in default

 

18

--------------------------------------------------------------------------------


 

with respect to its obligations under any of such insurance policies, except
where such default would not have a Material Adverse Effect.  None of Seller,
the Company or any of its Subsidiaries have received any written notice of
cancellation or modification in coverage amounts of any such insurance
policies.  All premiums due and payable under all such insurance policies have
been paid, and the Company and its Subsidiaries are otherwise in material
compliance with the terms of such insurance policies.  There is no material
claim by the Company or its Subsidiaries pending under any of such insurance
policies, and to the Company’s knowledge, no incident has occurred since
June 30, 2010, that could give rise to a material claim under any of such
insurance policies.  The Company and its Subsidiaries have complied in all
material respects with all requirements as required by Law or pursuant to
contract to purchase insurance.

 

3.15         Compliance with Laws.

 

(a)           The Company and its Subsidiaries are in compliance with all Laws
of any Governmental Authorities applicable to the business and operations of the
Company and its Subsidiaries as presently conducted, except where the failure to
comply would not have a Material Adverse Effect.  Neither Seller, the Company
nor any of their respective Subsidiaries have received any written notice of or
been charged with a material violation of any Laws.

 

(b)           The Company and its Subsidiaries have at all times conducted their
export and reexport transactions in accordance with all applicable export and
reexport controls, including the United States Export Administration Act and
Regulations and Foreign Assets Control Regulations and all other applicable
import/export controls in other countries from which the Company and/or its
Subsidiaries exports or reexports its products, technologies, software or
services, or in which the Company and/or its Subsidiaries otherwise conduct
business.

 

(c)           The Company and its Subsidiaries have complied in all material
respects with all applicable privacy laws and their respective internal privacy
policies and guidelines, if any, relating to any Personally Identifiable
Information.  “Personally Identifiable Information” means any information that
alone or in combination with other information held by a company can be used to
specifically identify a person.

 

3.16         Environmental Matters.  Except as set forth on Schedule 3.16:

 

(a)           The Company and its Subsidiaries are in compliance in all material
respects with all applicable Environmental Laws, and any past non-compliance by
the Company or its Subsidiaries has been fully resolved without any pending,
ongoing or future costs or obligations that are material.

 

(b)           The Company and its Subsidiaries have all material permits,
licenses and other authorizations required under applicable Environmental Laws;
the Company and its Subsidiaries are in compliance in all material respects with
such permits, licenses and authorizations; and any past non-compliance by the
Company or its Subsidiaries has been fully resolved without any pending, ongoing
or future costs or obligations that are material.

 

19

--------------------------------------------------------------------------------


 

(c)           Neither the Company nor any of its Subsidiaries has Released any
Hazardous Materials, and there has not been a Release of Hazardous Materials for
which the Company or any of its Subsidiaries has any liability under
Environmental Law or pursuant to any contract to which it or they are a party,
that would require any material Remedial Action under Environmental Law or that
would reasonably be expected to result in a material liability.

 

(d)           Neither the Company nor any Subsidiary is currently conducting or
funding any Remedial Action.

 

(e)           This Section 3.16 constitutes the sole and exclusive
representations and warranties of the Company with respect to compliance with
Environmental Laws.

 

(f)            Neither Seller, the Company nor any of its Subsidiaries has
received any written notice from any Person, that alleges that any of them is in
violation of Environmental Laws or has any material liability arising under
applicable Environmental Laws, including any liability for any Remedial Action.

 

(g)           Seller has provided Buyer with copies of all material
environmental reports, audits and analyses relating to the Company, any of its
Subsidiaries, any of its or their operations, or any of the Leased Real Property
that are in the possession or control of the Seller, the Company or any of its
Subsidiaries.

 

3.17         Affiliated Transactions.  Except as set forth on Schedule 3.17,
neither Seller nor any of its Subsidiaries (other than the Company or any of its
Subsidiaries), nor any officer, director or Affiliate (other than the Company or
any of its Subsidiaries) of Seller, the Company or any of their Subsidiaries
(i) is, or as of September 30, 2010 was, a party to any Contract or transaction
with the Company or any of its Subsidiaries, (ii) has, or as of September 30,
2010 had, borrowed any moneys from or has, or as of September 30, 2010 had,
outstanding any Indebtedness or other similar obligation to the Company or any
of its Subsidiaries, or (iii) has any material direct or indirect interest of
any kind in any material property used by the Company or its Subsidiaries. 
Except as set forth on Schedule 3.17, neither Seller nor any of its Subsidiaries
(other than the Company or any of its Subsidiaries) has any material ownership
interest (other than investments that result in such Person owning less than 2%
of the outstanding voting stock of a publicly traded company) in, or controls,
any Person that is a material supplier, customer or landlord of the Company or
its Subsidiaries, or is engaged in a business in competition with the business
of the Company or its Subsidiaries as conducted as of the date hereof.

 

3.18         Employees.  The Company has made available to Buyer a complete and
accurate list of the titles and current annual salary rates of, and all bonuses
paid or payable within the past twelve (12) months to, all present officers and
senior management employees whose annual (or annualized) rate of compensation
(base salary and target bonus) exceeds $100,000.  Neither the Company nor any of
its Subsidiaries is a party to any collective bargaining agreement with respect
to its employees, nor, to the Company’s knowledge, have there been any attempts
to organize the employees of the Company or any of its Subsidiaries since
January 1, 2008.  There is no labor strike or other organized work
stoppage pending against the Company or any of its Subsidiaries.  There are no,
nor in the three (3) years prior to the Closing Date have there been

 

20

--------------------------------------------------------------------------------


 

any, material Proceedings pending or, to the Company’s knowledge, threatened
against the Company or any of its Subsidiaries before the U.S. Equal Employment
Opportunity Commission, or any Governmental Authority or any arbitrator
concerning alleged employment discrimination or any other material matter
related to employment, wages, hours, equal opportunity, nondiscrimination,
immigration, benefits, collective bargaining, payment of social security and
similar taxes, income tax withholding, occupational safety and health, and/or
privacy rights of employees.  There is no, nor in the three (3) years prior to
the Closing Date has there been any, unfair labor practice charge or complaint
pending or, to the Company’s knowledge, threatened against the Company or any of
its Subsidiaries before the National Labor Relations Board, or any similar
state, local or foreign Governmental Authority.  Each of the Company and its
Subsidiaries has complied in all material respects with all applicable Laws
relating to social insurance obligations in respect of all their employees. In
the three (3) years prior to the Closing Date, neither the Company nor any of
the Subsidiaries has effectuated (i) a “plant closing” as defined in the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101 et seq. (the “WARN
Act”) (or any similar state, local or foreign law) affecting any site of
employment or one or more facilities or operating units within any site of
employment or facility of the Company or any of the Subsidiaries or (ii) a “mass
layoff” as defined in the WARN Act (or any similar state, local or foreign law)
affecting any site of employment or facility of the Company or any of the
Subsidiaries, and which liability therefor remains unsatisfied.

 

3.19         Brokerage.  Neither the Company nor any of its Subsidiaries has
incurred, nor shall any of them become liable for, any brokerage commissions,
finders’ fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of Seller, the Company or any of their Affiliates, other than any fees
and expenses of Oppenheimer & Co. Inc., which fees and expenses shall be paid by
Seller.

 

3.20         Permits.  Schedule 3.20 contains a list of all material permits and
licenses of Governmental Authorities (collectively, the “Permits”) owned or
possessed by the Company or its Subsidiaries, and no other permits and licenses
of governmental entities are required in the conduct of their respective
businesses or used by the Company and its Subsidiaries in the conduct of their
businesses, in each case as of the date of this Agreement, except where the
failure to obtain, own, possess and/or use such other permits and licenses of
Governmental Authorities would not reasonably be expected to materially
interfere with or limit the operation of the respective businesses of the
Company and its Subsidiaries as of the date of this Agreement.  Neither the
Company nor any of its Subsidiaries are in default or violation (and no event
has occurred which, with notice or the lapse of time or both, would constitute a
default or violation) of any term, condition or provision of any Permit to which
it is a party, except which such default or violation would not reasonably be
expected to have a Material Adverse Effect.  No proceeding to modify, suspend,
revoke, withdraw, terminate or otherwise limit in any material respect any such
Permit is pending or, to the Company’s knowledge, threatened.

 

3.21         Product Warranties.  Schedule 3.21 sets forth the standard written
forms of product and service warranties and guarantees utilized by the Company
and its Subsidiaries as of the date of this Agreement.  There has not been any
claim under any contractual warranty, guaranty or other indemnity with respect
to the Company’s or any of its Subsidiaries’ products or

 

21

--------------------------------------------------------------------------------


 

services during a period of three (3) years prior to the Closing Date, except
for claims which do not exceed $500,000 in any single case, or $1,000,000 in the
aggregate.  All material service or warranty liabilities of the Company or any
of its Subsidiaries to customers or other Persons as of June 30, 2010, are
reflected on the Financial Statements to the extent required by GAAP, and the
reserve for warranty liabilities reflected thereon has been determined and
recorded in accordance with GAAP consistently applied as of such date.  To the
Company’s knowledge, Schedule 3.21 sets forth as of the date hereof any problem
or issue with respect to any of the Company Products which does, or may
reasonably be expected to, materially adversely affect the value, functionality,
or fitness for the intended purpose of such Company Products.

 

3.22         Bank Accounts.  Schedule 3.22 sets forth a list of all bank
accounts, and all safe deposit boxes, maintained by the Company and its
Subsidiaries, and a listing of the persons authorized to draw thereon or make
withdrawals therefrom or, in the case of safe deposit boxes, authorized to
obtain access thereto.

 

3.23         Accounts Receivable.  Seller has made available to Buyer a list of
all accounts receivable of the Company and its Subsidiaries as of September 30,
2010, together with a range of days elapsed since invoice.  Except to the
extent, if any, reserved for in the Financial Statements, all accounts
receivable of the Company and its Subsidiaries reflected on the Financial
Statements arose from, and all accounts receivable of the Company and its
Subsidiaries existing on the Closing Date have arisen from, the sale of
inventory or services rendered in the ordinary course of business consistent
with past practice to Persons not Affiliated with Seller, the Company or their
respective Subsidiaries.  Since the date of the Latest Balance Sheet, the
Company has not sold or factored more than $4,400,000 of accounts receivable. 
Except as set forth on Schedule 3.23(i), no Person has any Lien on any of the
accounts receivable of the Company and its Subsidiaries.  As of the date hereof,
the Company does not reasonably expect that the collections rate of its and its
Subsidiaries’ currently outstanding accounts receivable will be materially worse
than its historical collection rate.

 

3.24         Foreign Corrupt Practices.  None of the Company, its Subsidiaries,
or any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or its Subsidiaries (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended or any rules or regulations
thereunder; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

3.25         Customers.  Schedule 3.25 sets forth the names of the top 20
customers of the Company and its Subsidiaries that purchased goods or services
from the Company or its Subsidiaries based on total revenues received from such
customers during the twelve (12) month period ended June 30, 2010, and the
amount for which each such customer was invoiced during such period.  Except as
disclosed in Schedule 3.25, neither Seller, the Company nor any of its
Subsidiaries has received any notice that any such customer of the Company or
its Subsidiaries will not purchase goods or services from the Company in the
future.

 

22

--------------------------------------------------------------------------------


 

3.26         Suppliers.  Schedule 3.26 sets forth the names of the top 20
suppliers from which the Company and its Subsidiaries ordered raw materials,
supplies, merchandise and other goods for the Company and its Subsidiaries based
on the amount paid to each supplier by the Company during the twelve (12) month
period ended June 30, 2010, and the amount paid to each such supplier by the
Company or such Subsidiary during such period. Except as disclosed in Schedule
3.26, neither Seller, the Company nor any of its Subsidiaries has received any
notice that any such supplier will not sell raw materials, supplies, merchandise
or other goods to the Company or its Subsidiaries in the future.

 

3.27         Sufficiency of Assets.

 

(a)           Schedule 3.27(a) contains a true and complete list of all of the
properties, assets, rights, Contracts and claims of Seller and its Subsidiaries
(other than the Company and its Subsidiaries) used or held for use in, or
necessary for, the conduct of the business of the Company and its Subsidiaries
as presently conducted, and of all services performed for the Company and its
Subsidiaries by Seller and its Subsidiaries (other than the Company).

 

(b)           Following the Closing, neither Seller nor any of its Subsidiaries
(other than the Company or any of its Subsidiaries) will have any interest in
any properties, rights and assets used in or relating to the conduct of the
business of the Company and its Subsidiaries as presently conducted.

 

3.28         Complete Copies of Materials.  The Company has made available to
Buyer true and complete copies of each of the documents listed or referred to on
the Disclosure Schedules.

 

3.29         Grants and Benefits.  Schedule 3.29 provides a list of all material
pending and outstanding grants, incentives, Tax benefits, subsidies and other
similar benefits or incentives, and all applications therefor (collectively,
“Grants”), provided by a Governmental Authority to or for the benefit of the
Company or any of its Subsidiaries or applicable to or affecting any of their
respective businesses, properties, rights or assets.  The Company provided to
Buyer, prior to the date hereof, true and correct copies of all documents
evidencing Grants submitted by the Company or any of its Subsidiaries, and all
letters of approval and supplements thereto, granted to the Company or any of
its Subsidiaries.  Schedule 3.29 sets forth a summary of the Company’s estimated
savings and benefits under the Grants for the time periods and types of savings
and benefits specified therein.  Except as set forth on Schedule 3.29, the
Company or its Subsidiary, as appropriate, is in compliance, in all material
respects, with the terms and conditions of their respective Grants and has duly
fulfilled, in all material respects, all the undertakings relating thereto.  No
submissions made to any Governmental Authority in connection with obtaining any
Grant contained any misstatement or omission that would have affected the
granting of such Grant.  As of the date hereof, the Company has not been
informed in writing by a Governmental Authority that they have any intent to
revoke or materially modify any of the Grants.  To the Company’s knowledge, the
consummation of the transactions contemplated by this Agreement in and of itself
will not have any adverse effect on the continued validity and effectiveness of
any such Grants.  Each Subsidiary has, in accordance with applicable Law, duly
registered with the relevant Governmental Authority and obtained and maintained
the validity of all national and local tax registration certificates.  To the
Company’s knowledge, the Company has not taken or omitted to take any action
that can reasonably be

 

23

--------------------------------------------------------------------------------


 

expected to form the basis of any Governmental Authorities rejecting the renewal
or extension of the Grants with respect to the High-Technology Enterprise status
as the current three-year term of such status is due to expire.

 

3.30         Director and Officer Claims.  No director or officer of the Company
or its Subsidiaries has made a claim for indemnification pursuant to the
certificate of incorporation, bylaws or other similar organizational documents
of the Company or any of its Subsidiaries or any other agreement with the
Company or any of its Subsidiaries, and, to the Company’s knowledge, no basis
for any such claim exists.   Schedule 3.30 sets forth each of the directors and
officers of the Company and its Subsidiaries.  Except as set forth on Schedule
3.30, none of the directors or officers of the Company or any of its
Subsidiaries is an employee of Seller or its Subsidiaries (other than the
Company and its Subsidiaries).

 

3.31         Termination of Intercompany Obligations, Guarantees and Indemnity
Obligations.  As of the Closing Date, Seller has caused to be terminated and
cancelled all (i) intercompany accounts payable by the Company and its
Subsidiaries to Seller and its Subsidiaries (other than the Company and its
Subsidiaries) and (ii) intercompany accounts payable (other than commercial
accounts payable related to the sale of products or services, if any, included
in the accounts receivable line in the Latest Balance Sheet or that would be
included in a consolidated, unaudited balance sheet of the Company and its
Subsidiaries prepared in the same manner as the Latest Balance Sheet  on the
Closing Date) by the Seller and its Subsidiaries (other than the Company and its
Subsidiaries) to the Company and its Subsidiaries.  The intercompany payable
line on the Latest Balance Sheet is calculated on a net basis, and, for the
avoidance of doubt, the accounts receivable line on the Latest Balance Sheet
does not include such commercial accounts receivable from MRV and its
Subsidiaries (excluding the Company and its Subsidiaries).  As of the Closing
Date, Seller has caused to be terminated and cancelled all indemnity obligations
from the Company or any of its Subsidiaries to Seller or its Subsidiaries (other
than the Company and its Subsidiaries).  None of the Company’s Cash on Hand was
used to satisfy any such intercompany accounts payable on or after September 30,
2010. As of the Closing Date, Seller has caused the Company and its Subsidiaries
to be released from any obligation to guarantee or provide indemnity for any
obligation of Seller and its Subsidiaries (except the Company and its
Subsidiaries) to a third party and has caused the beneficiaries of any such
guarantees or indemnities to release the Company from any liabilities or
obligations under each such guarantee and indemnity.

 

3.32         No Other Representations.  Except for the representations and
warranties contained in Article II and this Article III, as qualified by the
Disclosure Schedules delivered pursuant hereto, and as made in any certificate
delivered at Closing pursuant to this Agreement, none of the Company, its
Subsidiaries, Seller or any other Person makes any express or implied
representation or warranty in respect or on behalf of the Company, its
Subsidiaries or Seller, and the Company and Seller disclaim any such
representation or warranty, whether by Seller, the Company or any of its
Subsidiaries or any of their respective officers, directors, employees, agents
or representatives or any other Person, with respect to the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby or thereby or the business or assets of the Company and its Subsidiaries,
notwithstanding the delivery or disclosure to Buyer or any of its officers,
directors, employees, agents or representatives or any other Person of any
documentation or other information with respect to the foregoing.

 

24

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Company and Seller as follows:

 

4.01         Organization and Authority.  Buyer is a private company with
limited liability duly organized, validly existing and in good standing under
the Laws of its jurisdiction of incorporation, with all requisite power and
authority and full legal capacity to execute and deliver this Agreement and
perform its obligations hereunder.

 

4.02         Authorization; Valid and Binding Agreement.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite action on the part of Buyer. 
This Agreement has been duly and validly executed and delivered by Buyer and,
assuming that this Agreement is a valid and binding obligation of the Company
and Seller, this Agreement constitutes a legally valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as
enforceability may be limited by bankruptcy Laws, other similar Laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.

 

4.03         No Breach.  The execution, delivery and performance of this
Agreement by Buyer and the consummation of the transactions contemplated hereby
do not result (with or without notice or lapse of time, or both) in any breach
of, constitute a default under, result in a violation of, or require any
material permit, authorization, consent or approval by, filing with or notice or
declaration to any Governmental Authority, under (a) the provisions of Buyer’s
certificate of incorporation, bylaws or equivalent organizational documents,
(b) any government registration or Contract to which Buyer is a party or by
which Buyer or its properties or assets may be bound or affected, or (c) any Law
or Order to which the Buyer is subject, except, in the case of clauses (b) and
(c), where the failure of any of the foregoing to be true would not have a
material adverse effect on the ability of Buyer to consummate the transactions
contemplated by this Agreement.

 

4.04         Litigation.  There are no Proceedings pending or, to Buyer’s
knowledge, overtly threatened against or affecting Buyer before or by
Governmental Authority, which would have a material adverse effect on the
ability of Buyer to consummate the transactions contemplated by this Agreement.

 

4.05         Brokerage.  There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement made by or on behalf of
Buyer.

 

4.06         Investment Representation.  Buyer is purchasing the Shares for its
own account with the present intention of holding such securities for investment
purposes and not with a view to or for sale in connection with any public
distribution of such securities in violation of any federal or state securities
Laws.  Buyer is an “accredited investor” as defined in Regulation D promulgated
by the Securities and Exchange Commission under the Securities Act of 1933, as

 

25

--------------------------------------------------------------------------------


 

amended (the “Securities Act”).  Buyer acknowledges that it is informed as to
the risks of the transactions contemplated hereby and of ownership of the
Shares.  Buyer acknowledges that the Shares have not been registered under the
Securities Act or any state or foreign securities Laws and that the Shares may
not be sold, transferred, offered for sale, pledged, hypothecated or otherwise
disposed of unless such transfer, sale, assignment, pledge, hypothecation or
other disposition is pursuant to the terms of an effective registration
statement under the Securities Act and are registered under any applicable state
or foreign securities Laws or pursuant to an exemption from registration under
the Securities Act and any applicable state or foreign securities Laws.

 

4.07         Limited Guarantee.  The Fund has provided the Limited Guarantee to
Seller.  There are no other agreements, side letters or arrangements relating to
the Limited Guarantee that could affect the availability of the Fund to perform
its obligations thereunder.  The Limited Guarantee is in full force and effect. 
There are no conditions precedent or other contingencies related to performance
by the Fund of its obligations under the Limited Guarantee.

 

4.08         No Other Representations.  Except for the representations and
warranties contained in this Article IV, none of Buyer or any other Person makes
any express or implied representation or warranty in respect or on behalf of
Buyer, and Buyer disclaims any such representation or warranty, whether by Buyer
or any of its officers, directors, employees, agents or representatives or any
other Person, with respect to the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby or thereby or the
business or assets of Buyer, notwithstanding the delivery or disclosure to
Company or Seller or any of their respective officers, directors, employees,
agents or representatives or any other Person of any documentation or other
information with respect to the foregoing.

 

ARTICLE V.

 

COVENANTS OF SELLER AND THE COMPANY

 

5.01         Access to Books and Records.  After the Closing, Seller shall from
time to time provide Buyer and its authorized representatives (including,
without limitation, its legal advisors and accountants) with reasonable access,
upon advance notice and during normal business hours, to the books and records
relating to the Company and its Subsidiaries in Seller’s possession as Buyer
reasonably requests and to make extracts and copies of such books and records. 
Effective upon, and only upon, the consummation of the Closing, the
Confidentiality Agreement shall terminate.  Unless otherwise consented to in
writing by Buyer, Seller shall not, for a period of six years following the
Closing Date, destroy, alter or otherwise dispose of any of its books and
records, or any portions thereof, relating to the Company and its Subsidiaries
for periods on or prior to the Closing Date without first giving at least
30 days prior written notice to Buyer and offering to surrender to Buyer such
books and records or such portions thereof.

 

5.02         Confidentiality.  Seller recognizes that by reason of its ownership
of the Company and its Subsidiaries, Seller and its Subsidiaries (other than the
Company and its Subsidiaries) have acquired confidential information and trade
secrets concerning the Company and its Subsidiaries and the Company and its
Subsidiaries’ business the use or disclosure of which could cause Buyer or its
Subsidiaries (including the Company and its Subsidiaries) substantial loss and

 

26

--------------------------------------------------------------------------------


 

damages that could not be readily calculated and for which no remedy at law
would be adequate.  Accordingly, Seller covenants and agrees with Buyer that
neither Seller nor any of its Subsidiaries will at any time, except in
performance of their respective obligations to Buyer or with the prior written
consent of Buyer, directly or indirectly, disclose any proprietary, secret or
confidential information relating to the Company and its Subsidiaries and the
Company and its Subsidiaries’ business that any such Person may learn or has
learned by reason of its ownership of the Company and its Subsidiaries and the
Company and its Subsidiaries’ business, unless (i) such information becomes
known to the public generally through no fault of Seller or any of its
Subsidiaries, (ii) disclosure is required by applicable Law, or (iii) such
information was not previously known to Seller or any of its Subsidiaries but
becomes rightfully known to Seller or such Subsidiary after Closing, without
restriction, from a source (other than Buyer and its Subsidiaries) not related
to Seller’s prior ownership of the Company and its Subsidiaries and the Company
and its Subsidiaries’ business and without any breach of duty to Buyer or its
Subsidiaries.  The parties hereto agree that the covenant contained in this
Section 5.02 imposes a reasonable restraint on Seller and its Subsidiaries and
employees.

 

5.03         Non-Competition.

 

(a)           In consideration of Buyer entering into this Agreement and in
order that Buyer may enjoy the full benefit of the business of the Company, for
a period of three (3) years from and after the Closing Date, neither Seller nor
any of its Subsidiaries shall, directly or indirectly, whether as principal,
agent, partner, officer, director, stockholder, employee, consultant or
otherwise, alone or in association with any other Person, own, manage, operate,
control, participate in, invest in (other than an investment that results in
such Person owning less than 2% of the outstanding voting stock of a publicly
traded company) or carry on a business which, directly or indirectly, is in
competition with the Company or its Subsidiaries as conducted on the date
hereof; provided, however, that Seller shall be allowed to (i) sell the
Appointech, Inc. (“Appointech”) business to any third party or parties which is
not an Affiliate of Seller or its Subsidiaries and (ii) continue operation of
the business of Appointech, without material expansion of or deviation from the
business of Appointech as historically conducted; provided, further, however,
that no restrictions pursuant to this Section 5.03(a) shall apply with respect
to Appointech following the closing of any sale of Appointech to a third party
which is not an Affiliate of Seller or its Subsidiaries.

 

(b)           Seller acknowledges and agrees that the remedy at law for any
breach, or threatened breach, of any of the provisions of this Section 5.03 will
be inadequate and, accordingly, Seller covenants and agrees that Buyer shall, in
addition to any other rights and remedies which Buyer may have at Law, be
entitled to equitable relief, including injunctive relief, and to the remedy of
specific performance with respect to any breach or threatened breach of such
covenant, as may be available from any court of competent jurisdiction.  In
addition, Seller and Buyer agree that the terms of the covenant in this
Section 5.03 are fair and reasonable in light of Buyer’s plans for the business
of the Company and are necessary to accomplish the full transfer of the goodwill
and other intangible assets contemplated hereby.  In the event that any of the
covenants contained in this Section 5.03 shall be determined by any court of
competent jurisdiction to be unenforceable for any reason whatsoever, then any
such provision or provisions shall not be deemed void, and the parties hereto
agree that said limits may be modified by the court and that said covenant
contained in this Section 5.03 shall be amended in

 

27

--------------------------------------------------------------------------------


 

accordance with said modification, it being specifically agreed by the parties
that it is their continuing desire that this covenant be enforced to the full
extent of its terms and conditions or if a court finds the scope of the covenant
unenforceable, the court should redefine the covenant so as to comply with
applicable Law.

 

5.04         Non-Solicitation.  For a period of two (2) years after the Closing
Date, Seller shall not, and shall cause its Subsidiaries not to, whether for
their own account or for the account of any Person, solicit, offer employment to
or hire any individual that is employed by the Company or its Subsidiaries on
the Closing Date; provided, however, that Seller and its Subsidiaries shall not
be prohibited from (i) initiating searches for employees through the use of
general advertisement or through the engagement of firms to conduct searches
that are not targeted or focused on the Company and its Subsidiaries (and the
hiring of employees that respond to any such searches), (ii) hiring any such
employee not employed by the Company or its Subsidiaries at the time of
solicitation or (iii) hiring any employee who contacts Seller or its
Subsidiaries on his or her own initiative.

 

5.05         Successors.  In the event that Seller (or any of its successors or
assigns) shall (i) consolidate or merge with any other Person and shall not be
the continuing or surviving corporation or entity in such consolidation or
merger, (ii) transfer all or substantially all of its properties and assets to
any other Person, or (iii) adopt a plan of dissolution or liquidation, then in
each case proper provision shall be made so that the continuing or surviving
corporation or entity (or its successors or assigns, if applicable), or
transferee of such assets, or such liquidating trust or other agent, as the case
may be, shall expressly assume all of Seller’s obligations under this Agreement,
including Seller’s obligations pursuant to Article VII and Section 8.03 hereof,
which shall continue in effect after the consummation of such transaction. 
Prior to any such transaction, Seller shall notify Buyer of any transaction that
would trigger the terms of this Section 5.05 and the terms thereof, including
the identity of the continuing or surviving corporation or entity, transferee,
liquidating trust or other agent, as the case may be.

 

5.06         Third Party Consents.  Seller shall, subsequent to the Closing, use
reasonable best efforts to obtain those consents required for the consummation
of the transactions contemplated hereby under the contracts set forth on, or
required to be set forth on, Schedule 3.04 (the “Consents”) and shall use
commercially reasonable efforts to provide assistance for any notices required
to be given under the contracts set forth on, or required to be set forth on,
Schedule 3.04, as applicable.  If a Consent cannot be obtained, Seller shall use
its reasonable best efforts to provide the Company with substantially similar
rights and benefits of the affected contract for the term thereof, and to enable
Buyer to conduct the business of the Company and its Subsidiaries until such
Consent is obtained and shall indemnify Buyer for any losses suffered by the
Company or its Subsidiaries for any Losses resulting from the loss of the
benefits of such contract.  If Seller provides the rights and benefits under any
such contract, the Company shall assume the obligations and burdens under such
contract.

 

28

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

COVENANTS OF BUYER

 

6.01         Access to Books and Records.  From and after the Closing, Buyer
shall, and shall cause the Company to (a) provide Seller and its authorized
representatives with reasonable access (for the purpose of examining and
copying), upon advance notice and during normal business hours, to the books and
records of the Company and its Subsidiaries with respect to periods on or prior
to the Closing Date and/or in connection with any matter relating to or arising
out of this Agreement or the transactions contemplated hereby and (b) make
available and deliver to Seller, in a timely manner, the records, files, data
and information, including the information consisting of the Company’s
consolidation file and other disclosure schedules, necessary for Seller to
prepare and complete its quarterly and annual consolidated financial statements
and other public reports required to be filed with the U.S. Securities and
Exchange Commission, for each of the periods (i) beginning on July 1, 2010
through September 30, 2010 and (ii) beginning on October 1, 2010 through the
Closing Date, in each case consistent with past practice.  Unless otherwise
consented to in writing by Seller, Buyer shall not permit the Company or any of
its Subsidiaries, for a period of six (6) years following the Closing Date, to
destroy, alter or otherwise dispose of any of its books and records, or any
portions thereof, relating to the Company and its Subsidiaries for periods on or
prior to the Closing Date without first giving at least thirty (30) days prior
written notice to Seller and offering to surrender to Seller such books and
records or such portions thereof.

 

6.02         Directors and Officer Liability.  The Company and its Subsidiaries
shall have no obligation post-Closing to indemnify or advance any expenses to
any director or officer of the Company and its Subsidiaries if such individual
is or was a director, officer or employee of Seller or its Subsidiaries (other
than the Company and its Subsidiaries) as of or prior to the Closing Date, and
Seller shall indemnify the Company in connection with any such payment or
related claim.

 

6.03         Employees and Employee Benefits.

 

(a)           Continuing Employees.  Seller shall take all necessary action to
ensure that upon the Closing, (i) all Employees will cease to participate in,
and (ii) the Company and/or its Subsidiaries shall cease to be “participating
employers” (or comparable participating entities) under, each of the Seller
Benefit Plans; provided, however, that Seller shall continue to provide benefits
under Seller Benefit Plans to the Continuing Employees (as defined below) and
any Employees hired following the date of the Closing under the Seller Benefit
Plans set forth on Schedule 6.03(a) for the period beginning upon the Closing
and through December 31, 2010, to the extent to which the Continuing Employees
participate in each such Seller Benefit Plan immediately prior to the Closing. 
Buyer will reimburse Seller for Seller’s actual costs (determined based on
premium or self-insured equivalent rates) in providing such benefits promptly,
but in no event later than thirty (30) days after receipt of Seller’s invoice
for such costs.  In addition, to the extent that Seller or any Seller Benefit
Plan incurs any cost, expense or other Loss resulting from any Seller Benefit
Plan being characterized by an appropriate

 

29

--------------------------------------------------------------------------------


 

Governmental Authority as a “multi-employer welfare arrangement” (within the
meaning of ERISA), Buyer shall indemnify and hold Seller harmless against such
cost, expense or other Loss and shall promptly reimburse any such amounts to
Seller upon receipt of notice thereof from Seller.  From and after the date
through which such benefits continue, Seller shall retain all obligations and
liabilities under the Seller Benefit Plans, and neither Buyer nor any of its
Affiliates will have any obligation or liability with respect thereto.  Neither
the Buyer nor any of its Affiliates shall assume sponsorship or any liability
with respect to any of the Seller Benefit Plans or any part thereof, and no
Seller Benefit Plan and no assets of any Seller Benefit Plan will be transferred
to Buyer or any of its Affiliates or to any plan of Buyer or any of its
Affiliates.  Upon the Closing, each individual who is an employee of the Company
and/or any of its Subsidiaries (an  “Employee”) immediately prior to the Closing
shall continue as an employee of the Company or one of its Subsidiaries or
Affiliates immediately after the Closing (each, a “Continuing Employee”).  For
purposes of this Section 6.03(a), the term “Employee” shall include any
individual who, on the Closing Date, is on an authorized medical or short-term
(but not long-term) disability leave of absence or any other approved leave of
absence from the Company or any of its Subsidiaries who return to full time
status within six (6) months after the Closing.  Nothing contained in this
Section 6.03(a) shall limit the right of Buyer or any of its Affiliates to
terminate the employment of any Continuing Employee after the Closing.

 

(b)           Credit.  With respect to each “employee benefit plan” (as such
term is defined in Section 3(3) of ERISA) that is maintained, sponsored or
contributed to by Buyer or its Subsidiaries (the “Buyer Plans”) in which any
Continuing Employee becomes eligible to participate, Buyer shall:  (A)  ensure
that each Continuing Employee shall receive full credit for purposes of
eligibility for such employees’ service with the Company and/or any of its
Subsidiaries prior to the Closing, to the extent such credit was recognized
under comparable Employee Benefit Plans immediately prior to the Closing
(including, without limitation, for purposes of determining benefit levels
applicable under any severance or termination pay arrangement), and (B) make
commercially reasonable efforts to cause there to be waived any eligibility
requirements or pre-existing condition limitations and give effect, in
determining any deductible and maximum out-of-pocket limitations, to amounts
paid by Continuing Employees under comparable Employee Benefit Plans, in each
case, to the extent waived and given effect (as applicable) under comparable
Employee Benefit Plans immediately prior to the Closing.

 

(c)           Employment Practices.  From and after the Closing, the Company and
its Subsidiaries shall be solely responsible for, and Buyer shall indemnify,
defend and hold the Seller and its Affiliates harmless from and against, any
Losses arising from or relating to any acts or omissions of Buyer or its
Affiliates (including the Company and its Subsidiaries) in connection with the
employment or termination of employment of the Continuing Employees.

 

(d)           Performance.  From and after the Closing, Buyer shall cause the
Company and its Subsidiaries to honor in accordance with their terms all
agreements between either such party and any Continuing Employee as set forth on
Schedule 6.03(d) and to continue to satisfy all other legal obligations of the
Company to any Company Employees.

 

(e)           Allocation.  For purposes of allocating responsibility under this
Section 6.03, a medical claim is deemed incurred when the services that are the
subject of the claim are performed; in the case of hospitalization, upon
commencement of hospitalization; in the case of

 

30

--------------------------------------------------------------------------------


 

life insurance, when the death occurs; in the case of long-term disability
benefits, the later of when the disability is determined to have occurred by the
Company’s insurance carrier or when the employee ceased active employment as a
result of the disability; and, in the case of workers’ compensation, when the
event giving rise to the claim occurs.

 

(f)            COBRA.  Buyer shall (i) assume any and all obligations to provide
continuation coverage pursuant to Section 601 of ERISA, et. seq. (“COBRA”), with
respect to Continuing Employees and their qualified beneficiaries (excluding any
individual who became a qualified beneficiary prior to Closing), and
(ii) indemnify Seller and its Affiliates for any and all Losses incurred as a
result of Buyer’s failure to provide continuation coverage to any Continuing
Employee or qualified beneficiary (excluding any individual who became a
qualified beneficiary prior to Closing), including, but not limited to, any
Losses or excise taxes arising pursuant to Code Section 4980B.  Notwithstanding
the foregoing, during any transition period during which Continuing Employees
receive benefits under Seller benefit plans in accordance with
Section 6.03(a) above, Seller shall provide continuation coverage under its
plans as required by COBRA, the costs of which shall be reimbursed by Buyer in
accordance with Section 6.03(a) above.

 

(g)           No Other Rights.  Nothing in this Section 6.03 shall be deemed to
create or confer any rights or remedies (including any agreement for employment
or other benefits) in any Person other than the parties hereto.

 

6.04         Insurance; Risk of Loss.

 

(a)           As of the close of business on the Closing Date:  (i) Seller will
terminate or cause its Affiliates to terminate all insurance coverage with
respect to events occurring on or after the Closing Date relating to the Company
and its Subsidiaries and their respective businesses, assets and employees under
the policies of insurance of Seller maintained for the benefit of all of its
controlled subsidiaries, including the Company and its Subsidiaries; provided,
however, that (A) no such termination of any “occurrence based” policy in force
as of the Closing Date shall be effected so as to prevent the Company and its
Subsidiaries from recovering under such policies for losses covered thereby from
events occurring on or prior to the Closing Date, it being understood that the
Company and its Subsidiaries shall be responsible for any deductible payable
under the terms of the applicable policy in connection with any such claims;
(B) no such termination of any “claims made” policy in force as of the Closing
Date shall be effected so as to prevent the Company and its Subsidiaries from
recovering under such policies for losses covered thereby arising from or out of
any claim made on or prior to the Closing Date, it being understood that the
Company and its Subsidiaries shall be responsible for any deductible payable
under the terms of the applicable policy in connection with any such claims; and
(ii) Buyer shall become solely responsible for all insurance coverage and
related risk of loss with respect to the Company and its Subsidiaries and their
respective businesses, assets and employees in connection with events occurring
on or after the Closing Date.

 

(b)           Seller shall use its commercially reasonable efforts to cooperate
with Buyer and its Affiliates to make claims for indemnification under the terms
of the policies set forth in clause (a) above.

 

31

--------------------------------------------------------------------------------


 

6.05        Non-Solicitation.  For a period of two (2) years after the Closing
Date, Buyer shall cause the Company and the Company’s Subsidiaries not to,
whether for their own account or for the account of any Person, solicit, offer
employment to or hire any individual that is employed by Seller or its
Subsidiaries (other than the Company and its Subsidiaries) on the Closing Date;
provided, however, that the Company and its Subsidiaries shall not be prohibited
from (i) initiating searches for employees through the use of general
advertisement or through the engagement of firms to conduct searches that are
not targeted or focused on Seller and its Subsidiaries (and the hiring of
employees that respond to any such searches), (ii) hiring any such employee not
employed by Seller or its Subsidiaries at the time of solicitation or
(iii) hiring any employee who contacts the Company or its Subsidiaries on his or
her own initiative.

 

6.06        Restricted Stock Unit Awards.  Following the Closing, SPI shall, and
Buyer shall cause SPI to (i) send, upon or within 15 Business Days after the
Closing Date, an RSU acknowledgement in the form attached hereto as Exhibit A
(the “RSU Acknowledgement”) to each holder of a Restricted Stock Unit Award
listed on Schedule 6.06 (each, an “RSU Holder”) and (ii) pay from the Aggregate
RSU Amount, on the 45th day following the Closing Date (or if such date is not a
Business Day, the first Business Day thereafter) (in any case, the “RSU
Settlement Date”), to each RSU Holder who has delivered an executed RSU
Acknowledgement back to SPI on or prior to the fifth day prior to the RSU
Settlement Date, the amounts listed next to the name of such RSU Holder on
Schedule 6.06 (subject to applicable tax withholding requirements).  Seller
shall have taken all action necessary or desirable to ensure that all Restricted
Stock Unit Awards shall terminate upon the Closing and, except as expressly
provided in this Section 6.06, RSU Holders shall have no rights or interest in
Restricted Stock Unit Awards thereafter, other than the right to receive the
amount listed next to such RSU Holders’ name on Schedule 6.06.  Notwithstanding
the foregoing, payments to RSU Holders pursuant to this Section 6.06 shall be
subject to and conditioned upon the RSU Holder’s execution and delivery of an
RSU Acknowledgement in accordance herewith; in no event shall SPI pay any
portion of the Aggregate RSU Amount to any RSU Holder who has not delivered to
SPI an executed RSU Acknowledgement.  All payments made by SPI at any time
relating to or in connection with a claim by any Person to rights under any
Restricted Stock Unit Awards shall be offset by the remaining Aggregate RSU
Amount until the remaining Aggregate RSU Amount is zero, and thereafter such
amounts shall be indemnifiable Losses pursuant to Article VII and Seller shall
be responsible for and shall pay any such amounts.

 

6.07        Lease Guaranty.  Buyer, the Company and its Subsidiaries shall
indemnify Seller for any and all Losses arising out of, relating to, or in
connection with Seller’s obligations under that certain Guaranty of Lease given
by Seller to Nordhoff Industrial Complex, dated August 19, 2004.

 

ARTICLE VII.

 

INDEMNIFICATION

 

7.01        Survival of Representations, Warranties, Covenants and Agreements. 
The representations, warranties, and agreements set forth in this Agreement and
in any certificates delivered at the Closing in connection with this Agreement
shall survive the Closing until the 15-

 

32

--------------------------------------------------------------------------------


 

month anniversary of the Closing Date notwithstanding any investigation at any
time made by or on behalf of Buyer and shall thereafter be of no further force
or effect; provided, however, that (a) any covenant or agreement required to be
performed or complied with following the Closing Date will survive the Closing
in accordance with its terms, (b) the representations and warranties set forth
in Section 3.11 shall survive the Closing and continue in full force and effect
until the 36-month anniversary of the Closing Date notwithstanding any
investigation at any time made by or on behalf of Buyer and shall thereafter be
of no further force or effect, (c) the representations and warranties set forth
in Sections 3.09, 3.13 and 3.16 shall survive the Closing and continue in full
force and effect until the date that is ninety (90) days after the expiration of
the applicable statute of limitations and shall thereafter be of no further
force or effect, and (d) the representations and warranties set forth in
Sections 2.01, 2.02, 2.03, 3.01(a), 3.02, 3.03, 3.05(b), 3.06(e), 3.19, 3.27(a),
4.01, 4.02 and 4.05 will survive the Closing indefinitely (the representations
and warranties set forth in Section 3.09 and the sections listed in this
Section 7.01(d), the “Specified Representations”).

 

7.02        Indemnification by Seller for the Benefit of Buyer.

 

(a)           Subject to the provisions of this Article VII, from and after the
Closing, Seller shall indemnify and hold Buyer, its Affiliates (including the
Company and its Subsidiaries) and its and their respective officers, directors,
partners, members, employees, agents, representatives, successors and permitted
assigns (collectively, the “Buyer Indemnified Parties”) harmless from and
against any and all losses, liabilities, obligations, damages, Proceedings,
demands, claims, assessments, judgments, penalties, costs and expenses,
including attorneys’ and other professionals’ fees and disbursements and the
costs of investigation and litigation (collectively, “Expenses”) (collectively,
with any Expenses, “Losses”), which the Buyer Indemnified Parties may incur,
accrue or suffer based upon, attributable to or resulting from:  (i) any breach
by Seller of any representation or warranty set forth in Article II or
Article III of this Agreement or any certificate delivered by or on behalf of
Seller hereunder at the Closing, (ii) any breach of any covenant or agreement
contained in this Agreement to be performed or complied with by the Company at
the Closing, (iii) any breach of any covenant or agreement contained in this
Agreement to be performed or complied with by Seller, (iv) any inaccuracy in the
Minimum Cash Certificate, if and to the extent that the actual amount of Cash on
Hand as of the Closing was less than the Minimum Cash Amount, or that the actual
amount of Cash on Hand located in bank or brokerage accounts in the United
States as of the Closing was less than the US Minimum Cash Amount (it being
agreed that the amount of any such inaccuracy is an indemnifiable Loss
hereunder), (v) any Losses in respect of or related to any Seller Benefit Plan
under Title IV of ERISA, or Section 412 or Section 4975 of the Code and (vi) the
matters set forth on Schedule 7.02; provided, however, that any claim for
indemnification relating to, arising out of, or in connection with the
Restricted Stock Unit Awards shall be brought as a Third Party Claim pursuant to
Section 7.05, and Losses with respect to such claim shall first be offset by the
remaining Aggregate RSU Amount until the remaining Aggregate RSU Amount is zero
and thereafter may be sought directly against Seller.

 

(b)           Notwithstanding any other provision in this Agreement to the
contrary, (i) Seller shall not have any liability under clause (i) of
Section 7.02(a) above, unless the aggregate amount of all Losses relating
thereto for which Seller would be liable, but for this section (including the
proviso to this clause (i)), exceeds on a cumulative basis $1,000,000 (the

 

33

--------------------------------------------------------------------------------


 

“Deductible”), and then only to the extent such Losses exceed the Deductible;
provided, that Seller shall not have any liability under clause (i) of
Section 7.02(a) above for any claim or group of related claims if the Losses
relating to such claim or group of related claims are less than $10,000 in the
aggregate (the “Mini-Basket”), and (ii) the aggregate liability of Seller under
clause (i) of Section 7.02(a) shall in no event exceed $20,000,000  (the
“Cap”).  The Deductible, the Mini-Basket and the Cap shall not apply to breaches
of any of the Specified Representations or to any claim for indemnification
under clauses (ii) through (vi) of Section 7.02(a), nor shall any breaches of
any of the Specified Representations or any claim for indemnification under
clauses (ii) through (vi) of Section 7.02(a) be taken into account in the
calculation of whether the Deductible or the Cap have been met.  The Mini-Basket
shall cease to apply when $300,000 worth of Losses for which the Buyer
Indemnified Parties would have otherwise been able to seek indemnification from
Seller pursuant to clause (i) of Section 7.02(a) above were excluded by
application of the Mini-Basket.

 

(c)           Notwithstanding any other provision in this Agreement to the
contrary (other than Section 8.03), Seller shall not be liable to, or indemnify,
the Buyer Indemnified Parties for any Losses that are punitive, special,
consequential, incidental, exemplary or otherwise not actual damages (except to
the extent constituting and paid in respect of Third Party Claims).  The Buyer
Indemnified Parties shall not use “multiple of profits” or “multiple of cash
flow” or any similar valuation methodology in calculating the amount of any
Losses not constituting Third Party Claims; provided, however, that the
foregoing shall not limit Losses resulting from any final, non-appealable
injunction, court order, judgment or binding settlement materially restricting
the freedom of the Company or any of its Subsidiaries to operate its business as
the same is conducted as of the date hereof.  This Section 7.02 constitutes the
Buyer Indemnified Parties’ sole and exclusive remedy for any and all Losses or
other claims relating to or arising from this Agreement and the transactions
contemplated hereby (other than with respect to Taxes as to which Section 8.03
governs).  For the avoidance of doubt, following the Closing, Seller shall not
be liable for any Losses or liabilities of Buyer, Company and its Subsidiaries,
other than those set forth in this Agreement.

 

(d)           Notwithstanding anything in this Agreement to the contrary, solely
for purposes of Seller’s indemnification obligations under this Article VII, all
of the representations and warranties of Seller and the Company set forth in
this Agreement or any certificate or schedule that are qualified as to
“material,” “materiality,” “material respects,” “Material Adverse Effect” or
words of similar import or effect shall be deemed to have been made without any
such qualification for purposes of determining (i) whether a breach of any such
representation or warranty has occurred and (ii) the amount of Losses resulting
from, arising out of or relating to any such breach of representation or
warranty; provided, that the foregoing clause (i) shall not apply to the
representation and warranty in the first sentence of Section 3.07, the
representations and warranties in Sections 3.07(f), (m), (o), the first and
fifth sentences in Section 3.08(c), 3.10(a), the first sentence of Section 3.14,
the first clause of Section 3.20, and the first sentence in Section 3.29 or be
deemed to modify or eliminate any dollar amount set forth in any representation
and warranty.

 

(e)           No indemnifying party or any of its Affiliates shall have any
right of contribution from any indemnified party or any of its Affiliates with
respect to any Losses claimed by an indemnified party.

 

34

--------------------------------------------------------------------------------


 

(f)            Notwithstanding anything to the contrary herein, the parties
hereto agree and acknowledge that any Buyer Indemnified Party may bring a claim
for indemnification for any Loss under this Article VII notwithstanding the fact
that such Buyer Indemnified Party had knowledge of the breach, event or
circumstance giving rise to such Loss prior to the Closing.

 

(g)           The Buyer Indemnified Parties shall not be entitled to recover for
the amount of any Loss arising under one provision of this Agreement to the
extent that the Buyer Indemnified Parties had already recovered for such amount
of such Loss pursuant to another provision of this Agreement.

 

7.03        Indemnification by Buyer for the Benefit of Seller.  Subject to the
provisions of this Article VII, from and after the Closing, Buyer shall
indemnify and hold Seller, its Affiliates and its and their respective officers,
directors, partners, members, employees, agents, representatives, successors and
permitted assigns (collectively, the “Seller Indemnified Parties”) harmless from
and against any and all Losses which the Seller Indemnified Parties may incur,
accrue or suffer based upon, attributable to or resulting from:  (a) any breach
by Buyer of any representation or warranty set forth in Article IV of this
Agreement or any certificate delivered by or on behalf of Buyer hereunder at or
in connection with the Closing, or (b) any non-fulfillment or breach of any
covenant or agreement contained in this Agreement to be performed or complied
with by Buyer and/or, from and after the Closing, the Company or any of its
Subsidiaries.

 

7.04        Manner of Payment.  Any indemnification payment pursuant to this
Article VII shall be effected by wire transfer of immediately available funds
from the applicable indemnifying party to an account designated in writing by
each applicable indemnified party within five (5) days after the determination
thereof.

 

7.05        Notice and Defense of Third Party Claims.

 

(a)           Any Person making a claim for indemnification under Section 7.02
or Section 7.03 (an “Indemnitee”) shall notify the indemnifying party (an
“Indemnitor”) of the claim in writing promptly after receiving notice of any
Proceeding, demand or other claim against the Indemnitee (if by a third party, a
“Third Party Claim”), describing the claim, the amount thereof (if known and
quantifiable) and the basis thereof in reasonable detail (such written notice,
an “Indemnification Notice”); provided that the failure to so notify an
Indemnitor shall not relieve the Indemnitor of its obligations hereunder except
to the extent that (and only to the extent that) such failure shall have caused
the Losses for which the Indemnitor is obligated to be greater than such Losses
would have been had the Indemnitee given the Indemnitor prompt notice
hereunder.  Any Indemnitor shall be entitled to participate in the defense of a
Third Party Claim giving rise to an Indemnitee’s claim for indemnification at
such Indemnitor’s expense, and at its option (but subject to Section 7.05(b) in
the case of Excluded Claims) shall be entitled to assume the defense thereof
within thirty (30) days after its receipt of notice of a Third Party Claim from
the Indemnitee (or sooner, if the nature of the Third Party Claim so requires)
by notifying the Indemnitee in writing within such thirty (30) day period of
such election and by appointing a reputable counsel reasonably acceptable to the
Indemnitee to be the lead counsel in connection with such defense; provided that
the Indemnitee shall be entitled to participate in the defense of such Third
Party Claim and to employ counsel of its choice for such purpose;

 

35

--------------------------------------------------------------------------------


 

provided, however, that the fees and Expenses of such separate counsel shall be
borne by the Indemnitee and shall not be recoverable from such Indemnitor under
this Article VII unless (i) the Indemnitee is requested by the Indemnitor to so
participate or (ii) in the reasonable opinion of counsel to the Indemnitee, a
conflict or potential conflict exists between the Indemnitee and the Indemnitor
that would make such separate representation advisable.  If the Indemnitor shall
control the defense of any such Third Party Claim, the Indemnitor shall only be
entitled to settle such Third Party Claim if (i) the Indemnitor obtains the
prior written consent of the Indemnitee (which consent shall not be unreasonably
withheld) before entering into any settlement of a Third Party Claim and
(ii) such settlement expressly and unconditionally releases the Indemnitee from
all liabilities and obligations with respect to such claim.  If the Indemnitor
assumes such defense, (i) the Indemnitor shall acknowledge the Indemnitor’s
indemnification obligations hereunder with respect to such Third Party Claim,
and shall not thereafter contest the Indemnitor’s obligation to indemnify the
Indemnitee for all Losses resulting therefrom, (ii) the Indemnitor shall not
thereafter cease to defend such Third Party Claim and (iii) the Indemnitor shall
not be liable for any amount required to be paid by the Indemnitee that exceeds,
where the Indemnitee has unreasonably withheld or delayed consent in connection
with the proposed compromise or settlement of such Third Party Claim, the amount
for which that Third Party Claim could have been settled pursuant to that
proposed compromise or settlement.  In all cases, the Indemnitee shall provide
its reasonable cooperation with the Indemnitor in defense of Third Party Claims,
including by making employees, information and documentation reasonably
available.  If the Indemnitor shall not assume the defense of any such Third
Party Claim, the Indemnitee may defend against such matter as it deems
appropriate and the Indemnitor shall reimburse the Indemnitee for all reasonable
and documented Expenses of defending such Third Party Claim upon submission of
periodic bills; provided the Indemnitee shall not settle any such matter without
the written consent of the Indemnitor (which consent shall not be unreasonably
withheld); provided, further, that notwithstanding the foregoing proviso, if
such Third Party Claim would reasonably be expected to result in the Buyer
Indemnified Parties incurring, accruing or suffering Losses, which taken
together with all other Losses of the Buyer Indemnified Parties for which Seller
has indemnified the Buyer Indemnified Parties, that exceed the Cap, the
Indemnitee may settle any such matter without the written consent of the
Indemnitor, and such settlement shall not be determinative of the Indemnitor’s
indemnification obligations hereunder with respect to such Third Party Claim or
the amount of Losses relating to such Third Party Claim.  In the event that the
Indemnitor has consented to any such settlement, the Indemnitor shall have no
power or authority to object under any provision of this Article VII to the
amount of any Losses reasonably claimed by the Indemnitee with respect to such
settlement.  If there is a Third Party Claim that, if adversely determined would
give rise to a right of recovery for Losses hereunder, then any amounts incurred
or accrued by the Indemnitee in defense of such Third Party Claim, regardless of
the outcome of such claim, shall be deemed Losses hereunder.

 

(b)           Notwithstanding the foregoing, if a Third Party Claim involves a
claim (A) seeking injunctive relief with respect to the operation of the
business of the Company and its Subsidiaries, (B) seeking to impose criminal
(other than misdemeanors) fines, penalties or sanctions or (C) by a current
material customer or supplier of the Company and its Subsidiaries (each such
Third Party Claim, an “Excluded Claim”), then the Indemnitee shall, upon written
notice to the Indemnitor at the time notice of such Excluded Claim is first
given to the Indemnitor, have the right to elect to either (x) assume the
defense of such Excluded Claim, in

 

36

--------------------------------------------------------------------------------


 

which case, such Excluded Claim shall be subject to this paragraph (b), or
(y) submit such Excluded Claim to the Indemnitor pursuant to paragraph
(a) above, in which case the procedures in paragraph (a) above shall apply and
such Third Party Claim shall thereafter no longer constitute an Excluded Claim. 
If the Indemnitee elects to assume the defense of an Excluded Claim, the
Indemnitee shall, at its own expense, be permitted to defend against, negotiate,
settle or otherwise deal with such Excluded Claim and shall not be obligated to
seek the Indemnitor’s consent to any settlement; provided, that if the
Indemnitee shall settle any such Excluded Claim without the written consent of
the Indemnitor (which consent shall not unreasonably be withheld), such
settlement shall not be determinative of the amount of Losses relating to such
Third Party Claim.  In the event that the Indemnitor has consented to any such
settlement, the Indemnitor shall have no power or authority to object under any
provision of this Article VII to the amount of any Losses reasonably claimed by
the Indemnitee with respect to such settlement.  The Indemnitor shall be
permitted, at its own expense, to participate in the defense of such Excluded
Claim.  Upon a final determination of such Excluded Claim, the Indemnitee shall
be permitted to proceed directly against the Indemnitor for the amount of Losses
incurred by reason of such Excluded Claim pursuant to paragraph (a) above.

 

7.06        Determination of Loss Amount.  The amount of any Loss subject to
indemnification under Section 7.02 or Section 7.03 or Section 8.03 shall be
calculated net of (i) any Tax Benefit actually (and not potentially) realized by
the Indemnitee on account of such Loss, (ii) any reserves set forth in the
Latest Balance Sheet relating specifically to such Loss and (iii) any insurance
proceeds or other amounts under indemnification agreements actually (and not
potentially) received by the Indemnitee on account of such Loss.  If the
Indemnitee actually realizes a Tax Benefit on account of such Loss after an
indemnification payment is made to it, the Indemnitee shall promptly pay to the
Person or Persons that made such indemnification payment the amount of such Tax
Benefit at such time or times as and to the extent that such Tax Benefit is
realized by the Indemnitee.  For purposes hereof, “Tax Benefit” shall mean any
refund of Taxes to be paid or reduction in the amount of Taxes which otherwise
would be owed by the Indemnitee, in each case computed at the highest marginal
tax rates applicable to the recipient of such benefit.  The Indemnitee shall use
commercially reasonable efforts to seek full recovery under any insurance
policies and/or indemnification agreements potentially covering any Loss.  For
the purposes of this Section 7.06 only, “commercially reasonable” means the
Indemnitee’s actions must be commercially reasonable taking into account all
relevant considerations, including the risk of increased insurance premiums, the
impact on insurance claims history, the risk of insurance non-renewal, other
insurance policy risks and consequences and all other foreseeable consequences
related to third parties, including foreseeable impacts on customer, reseller,
vendor, distributor, supplier, strategic alliance, partner or other
relationships.  In the event that an insurance or other recovery is made by any
Indemnitee with respect to any Loss for which any such Person has been
indemnified hereunder, then a refund equal to the aggregate amount of the
recovery (after deducting related costs and Expenses and any resulting increased
premium costs) shall be made promptly to the Person or Persons that provided
such indemnity payments to such Indemnitee.  The Indemnitors shall be subrogated
to all rights of the Indemnitees in respect of any Losses indemnified by the
Indemnitors.  For Tax purposes, the parties agree that all payments made under
this Article VII and Section 8.03 constitute adjustments to the Purchase Price
and shall report any payments as such on their Tax Returns, unless otherwise
required by applicable Law.

 

37

--------------------------------------------------------------------------------


 

7.07        Termination of Indemnification.  The obligations to indemnify and
hold harmless a party hereto in respect of a breach of representation, warranty,
covenant or agreement shall terminate when the applicable representation,
warranty, covenant or agreement terminates pursuant to Section 7.01; provided,
however, that such obligations to indemnify and hold harmless shall not
terminate with respect to any item as to which an Indemnitee shall have, prior
to the expiration of the applicable survival period, previously made a claim by
delivering an Indemnification Notice to the Indemnitor.

 

7.08        Limitation on Recourse.  No claim shall be brought or maintained by
Buyer or any of its Subsidiaries (including the Company and its Subsidiaries) or
their respective successors or permitted assigns against any officer, director,
employee (present or former) or Affiliate of any party hereto or any direct or
indirect equity holder of the Seller, in each case, which is not otherwise
expressly identified as a party hereto, and no recourse shall be brought or
granted against any of them, by virtue of or based upon any alleged
misrepresentation or inaccuracy in or breach of any of the representations,
warranties, covenants or agreements of any party hereto set forth or contained
in this Agreement or any exhibit or schedule hereto or any certificate delivered
hereunder.

 

7.09        Mediation and Arbitration.  From and after the Closing Date, in the
event any claim, demand, disagreement, controversy or dispute (a “Dispute”)
arises from or in connection with any claim for Losses under this Article VII
and if the Dispute cannot be settled through direct discussions, the parties
agree to endeavor first to settle such Dispute in an amicable manner by
non-binding mediation to be held in Los Angeles, California, administered by the
American Arbitration Association under its Commercial Mediation Rules before
resorting to arbitration.  Thereafter, any unresolved Dispute shall be settled
by binding arbitration to be held in Los Angeles, California, administered by
the American Arbitration Association in accordance with its Commercial
Arbitration Rules.  At the conclusion of such arbitration, the
arbitrator(s) shall issue a reasoned award to the parties, and judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof pursuant to Section 10.15.

 

ARTICLE VIII.

 

ADDITIONAL COVENANTS AND AGREEMENTS

 

8.01        Disclosure Generally.  If and to the extent any information required
to be furnished in any schedule is contained in this Agreement or in any other
schedule, such information shall be deemed to be included in all schedules in
which the information is required to be included to the extent that the meaning
of such disclosure is reasonably apparent on its face.  The inclusion of any
information in any schedule shall not be deemed to be an admission or
acknowledgment by the Company or Seller, in and of itself, that such information
is material to or outside the ordinary course of the businesses of the Company
and its Subsidiaries.

 

8.02        Acknowledgment by Buyer.

 

(a)           Buyer acknowledges that it has conducted to its satisfaction an
independent investigation and verification of the financial condition, results
of operations, assets, liabilities, properties and projected operations of the
Company and its Subsidiaries and, in

 

38

--------------------------------------------------------------------------------


 

making its determination to proceed with the transactions contemplated by this
Agreement, Buyer has relied on the results of its own independent investigation
and verification and on the representations and warranties of the Company and
Seller expressly and specifically set forth in this Agreement, including the
schedules hereto.  SUCH REPRESENTATIONS AND WARRANTIES BY THE COMPANY AND SELLER
CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND SELLER TO BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND
BUYER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL OTHER IMPLIED
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE (INCLUDING, BUT NOT LIMITED
TO, ANY RELATING TO THE FUTURE OR HISTORICAL FINANCIAL CONDITION OR PROJECTIONS,
RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE COMPANY) ARE SPECIFICALLY
DISCLAIMED BY THE COMPANY AND SELLER.  The Company and Seller do not make or
provide, and Buyer hereby waives, any implied warranty or representation, as to
the quality, merchantability, fitness for a particular purpose, conformity to
samples, or condition of the Company’s or any of its Subsidiaries’ assets or any
part thereto.

 

(b)           In connection with Buyer’s investigation of the Company and its
Subsidiaries, Buyer has received from or on behalf of the Company, its
Subsidiaries or Seller certain projections.  Buyer acknowledges and agrees that
there are uncertainties inherent in attempting to make such estimates,
projections and other forecasts and plans, that Buyer is familiar with such
uncertainties, that Buyer has made its own independent evaluation of the
adequacy and accuracy of all estimates, projections and other forecasts and
plans so furnished to it (including the reasonableness of the assumptions
underlying such estimates, projections and forecasts), and that Buyer shall have
no claim against the Company, its Subsidiaries, Seller or any direct or indirect
equity holder of Seller with respect thereto.  Accordingly, neither the Company,
any of its Subsidiaries nor Seller makes any representations or warranties
whatsoever with respect to such estimates, projections and other forecasts and
plans (including the reasonableness of the assumptions underlying such
estimates, projections and forecasts).

 

8.03        Tax Matters. The following provisions shall govern the allocation of
responsibility as between Buyer and Seller for certain tax matters following the
Closing Date.

 

(a)           Tax Indemnity.  Seller shall be liable for and pay, and shall
indemnify Buyer (and the Company and each Subsidiary) against, (A) all Taxes of
any Person (other than the Company or any Subsidiary) imposed on the Company or
any Subsidiary, or for which the Company or any Subsidiary may otherwise be
liable, as a result of having been a member of a Company Group (including, but
not limited to, the Parent Group) for any period prior to or including the
Closing Date (including, without limitation, Taxes for which the Company or any
of its Subsidiaries may be liable pursuant to Treasury Regulation
Section 1.1502-6 or similar provisions of state, local or foreign Tax law as a
result of having been a member of a Company Group for any period prior to or
including the Closing Date), (B) (x) all income Taxes imposed on the Company or
any of its Subsidiaries for any taxable period (or portion thereof) ending on or
before September 30, 2010 (as determined pursuant to Section 8.03(c)) to the
extent that such Taxes exceed the $488,911 amount for income taxes payable that
is set forth on the Latest Balance Sheet , provided, however, that such income
Taxes shall not include (and hence Seller shall not be liable for) any income
Tax items that result in either (i) a non-current deferred tax

 

39

--------------------------------------------------------------------------------


 

asset to the extent that such asset is reasonably expected to result in a
deduction or income exclusion recognized (through an actual reduction of Taxes)
for a taxable year ending on or prior to December 31, 2012, or (ii) a current
deferred tax asset relating to a current asset or liability, and (y) all
non-income Taxes imposed on the Company or any of its Subsidiaries for any
taxable period (or portion thereof) ending on or before September 30, 2010 (as
determined pursuant to Section 8.03(c)) to the extent that such Taxes exceed the
$208,426 amount for such non-income Taxes liability that is included within the
accrued liabilities amount set forth on the Latest Balance Sheet, (C) all Taxes
imposed on the Company or any of its Subsidiaries for any taxable period (or
portion thereof) beginning October 1, 2010, and ending at the end of the Closing
Date to the extent that such Taxes were incurred outside the ordinary course of
business or otherwise inconsistent with past custom and practice, it being
understood for the avoidance of doubt that such Taxes shall include Tax for any
such period resulting from (x) any Section 338(h)(10) Elections to be made with
respect to the purchase and sale (actual or deemed) of stock of any of the
Company or any of its Subsidiaries  pursuant hereto, (y) any Taxes imposed on
the Company or any of its Subsidiaries as a result of transactions contemplated
hereby (other than Taxes allocated to Buyer under Section 8.03(g)) and (z) any
Taxes imposed on the Company or any of its Subsidiaries as a result of the
termination, satisfaction or cancellation of any intercompany accounts pursuant
to or as contemplated by Section 3.31 hereof, (D) all Taxes imposed on the
Seller as a result of the transactions contemplated hereby, including any
failure of Buyer to withhold any such Taxes (other than (1) any withholding of
Taxes by a jurisdiction arising solely as a result of a present or former
connection of the Buyer to such jurisdiction and (2) Taxes allocated to Buyer
under Section 8.03(g)) and (E) Losses arising as a result of any breach of a
representation or warranty under Section 3.09.  Section 7.06 shall apply to the
previous sentence.

 

(b)           Filing of Tax Returns; Payment of Taxes.

 

(i)            Pre-Closing Tax Returns Required to Be Filed on or Prior to the
Closing Date.  Seller shall file, or cause to be filed, all Tax Returns of, or
which include, the Company and its Subsidiaries and which are required to be
filed (taking into account any extensions of time) on or prior to the Closing
Date, and pay, or cause the Company or its Subsidiaries, as the case may be, to
pay, any and all Taxes required to be shown as due on such Tax Returns.

 

(ii)           Pre-Closing Tax Returns Required to Be Filed after the Closing
Date.  Seller shall prepare, in a manner consistent with prior practice unless
otherwise required by applicable Tax Laws, all foreign, state and local Tax
Returns required to be filed by the Company and its Subsidiaries on a separate
return basis after the Closing Date (“Separate Pre-Closing Tax Returns”) with
respect to taxable periods (excluding partial taxable periods) that, to the
extent they relate to the Company and its Subsidiaries, end on or before the
Closing Date (the “Pre-Closing Taxable Period”).  To the extent that any such
Separate Pre-Closing Tax Return would reasonably be expected to have an adverse
effect on any of the Company or its Subsidiaries for a taxable period beginning
after the Closing Date (the “Post-Closing Taxable Period”), Buyer shall (but
only to such extent) have the right to review and comment on such return and
Seller shall consider in good faith any comments reasonably requested by Buyer. 
Each Separate Pre-Closing Tax Return shall be filed timely by the Company or its
Subsidiaries, and the Company or its Subsidiaries shall pay the Tax required to
be shown due thereon.  On or prior to the

 

40

--------------------------------------------------------------------------------


 

due date for payment of Taxes with respect to any such Separate Pre-Closing Tax
Return, or, in the event of a dispute, upon resolution thereof, Seller shall pay
to the Company or its Subsidiaries the amount of such Tax required to be shown
due to the extent such Tax is allocable to the portion of the Tax period ending
on or before September 30, 2010 (provided however, Seller shall only be required
to pay such Taxes (x) with respect to income Taxes,  to the extent that such
Taxes exceed the $488,911 amount for income taxes payable that is set forth on
the Latest Balance Sheet, provided, however, that such income Taxes shall not
include (and hence Seller shall not be liable for) any income Tax items that
result in either (i) a non-current deferred tax asset to the extent that such
asset is reasonably expected to result in a deduction or income exclusion
recognized (through an actual reduction of Taxes) for a taxable year ending on
or prior to December 31, 2012, or (ii) a current deferred tax asset relating to
a current asset or liability, and (y) with respect to non-income Taxes, to the
extent that such Taxes exceed the $208,426 amount for such non-income Taxes
liability that is included within the accrued liabilities amount set forth on
the Latest Balance Sheet).  In addition, Seller will prepare and file all
federal, state, local or foreign Tax Returns with respect to any Pre-Closing
Taxable Period that are (x) filed on a consolidated, combined or unitary basis
with Seller, (y) include the Company and its Subsidiaries and (z) are required
to be filed after the Closing Date (“Consolidated Pre-Closing Tax Returns”), and
shall pay or cause to be paid the amount of Tax shown to be due thereon with
respect to any such Consolidated Pre-Closing Tax Returns.  The Company and its
Subsidiaries shall cooperate fully in providing all information in their
possession and not otherwise available to Seller that is required to be included
in such Separate Pre-Closing Tax Returns or Consolidated Pre-Closing Tax Returns
as the Seller may reasonably request within ten (10) Business Days of such
request.

 

(iii)          Tax Returns for Post-Closing Taxable Periods (other than Straddle
Periods).  Buyer shall prepare and file, or cause to be prepared and filed, all
Tax Returns of or which include the Company or its Subsidiaries and which are
required to be filed after the Closing Date with respect to a Post-Closing
Taxable Period, but excluding any Straddle Period, and shall pay or cause to be
paid the amount of Tax shown to be due thereon with respect to any such Tax
Return.

 

(iv)          Tax Returns Required to be Filed after the Closing Date for
Straddle Periods.  Seller and Buyer shall, unless prohibited by applicable Tax
law, take or cause to be taken all commercially reasonable action necessary or
appropriate to close the taxable period of the Company and its Subsidiaries as
of the Closing Date.  None of Seller, Buyer, the Company or its Subsidiaries
shall take any position inconsistent with the preceding sentence on any Tax
Return.

 

In addition, Buyer shall prepare and file, or cause to be prepared and filed,
all Tax Returns of or which include the Company or its Subsidiaries for all
taxable periods that begin on or before and end after the Closing Date
(“Straddle Periods”), and in each such case shall pay any and all Taxes due with
respect to such Tax Returns.  To the extent any Taxes shown due on such Tax
Returns are allocable to the portion of such Straddle Period that ends on the
Closing Date, such Tax Returns shall be prepared in a manner consistent with
prior practice unless otherwise required by applicable Tax Laws, Seller

 

41

--------------------------------------------------------------------------------


 

shall have the right to review and comment on such Tax Returns and Buyer shall
consider in good faith any comments reasonably requested by Seller.  On or prior
to the due date for payment of Taxes with respect to any such Tax Returns, or,
in the event of a dispute, upon a final resolution thereof, Seller shall pay to
the Company or its Subsidiaries the amount of Taxes shown as due on such Tax
Return allocable to and otherwise payable by Seller under the following
paragraph for the portion of such Straddle Period ending on September 30, 2010 
(provided however, Seller shall only be required to pay such Taxes (x) with
respect to income Taxes,  to the extent that such Taxes exceed the $488,911
amount for income taxes payable that is set forth on the Latest Balance Sheet,
provided, however, that such income Taxes shall not include (and hence Seller
shall not be liable for) any income Tax items that result in either (i) a
non-current deferred tax asset to the extent that such asset is reasonably
expected to result in a deduction or income exclusion recognized (through an
actual reduction of Taxes) for a taxable year ending on or prior to December 31,
2012, or (ii) a current deferred tax asset relating to a current asset or
liability, and (y) with respect to non-income Taxes, to the extent that such
Taxes exceed the $208,426 amount for such non-income Taxes liability that is
included within the accrued liabilities amount set forth on the Latest Balance
Sheet).

 

(c)           For purposes of allocating Taxes of the Company or its
Subsidiaries for a portion of a Tax period that includes September 30, 2010, the
portion of any such Tax that is allocable to the portion of the taxable period
ending on September 30, 2010, shall be:

 

(i)            in the case of Taxes that are either (x) based upon or related to
income or receipts or (y) imposed in connection with any sale or other transfer
or assignment of property (real or personal, tangible or intangible) (other than
conveyances pursuant to this Agreement, as provided under Section 8.03(g)),
deemed equal to the amount which would be payable (after giving effect to
amounts which may be deducted from or offset against such Taxes) if the taxable
period ended on September 30, 2010; and

 

(ii)           in the case of Taxes imposed on a periodic basis with respect to
the assets of the Company or any Subsidiary, or otherwise measured by the level
of any item, deemed to be the amount of such Taxes for the entire taxable period
(after giving effect to amounts which may be deducted from or offset against
such Taxes) (or, in the case of such Taxes determined on an arrears basis, the
amount of such Taxes for the immediately preceding period), multiplied by a
fraction the numerator of which is the number of days in the period ending on
September 30, 2010, and the denominator of which is the number of days in the
entire taxable period.

 

(d)           Cooperation on Tax Matters.  Buyer, the Company and its
Subsidiaries, and Seller shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns
pursuant to this Agreement and any Tax Contest.  Such cooperation shall include
the retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such Tax Contest and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.

 

42

--------------------------------------------------------------------------------


 

(e)           Contest Provisions.  If, subsequent to the Closing, Buyer or the
Company or its Subsidiaries receives notice of a Tax Contest with respect to any
Tax Return for a Tax period or portion thereof ending on or before the Closing
Date, then within fifteen (15) days after receipt of such notice, Buyer shall
notify Seller of such notice.  Buyer shall have the right to control the conduct
and resolution of such Tax Contest; provided, however, that Buyer shall keep
Seller reasonably informed of the progress of such Tax Contest and shall not
effect any such settlement or compromise of such Tax Contest without obtaining
Seller’s prior written consent thereto, which shall not be unreasonably
withheld; provided, further, that Seller shall have the sole right to control
the conduct and resolution of any Tax Contest that relates any Tax Return of the
Company or its Subsidiaries for a Tax period or portion thereof ending on or
before the Closing Date that is filed on a combined, consolidated or unitary
basis.

 

(f)            Amended Returns; Refund Claims.

 

(i)            Buyer, the Company or its Subsidiaries shall not amend (or cause
to be amended) any Tax Return of the Company or its Subsidiaries for any period
or portion thereof ending on or before the Closing Date without the prior
written consent of Seller, which consent shall not be unreasonably withheld.

 

(ii)           In respect of the U.S. consolidated federal income tax return
filed by the Parent Group, Buyer shall cause the Company and its Subsidiaries to
forgo any carry-back to a Pre-Closing Taxable Period of any item of deduction or
credit incurred by the Company or its Subsidiaries, as the case may be, after
the Closing Date.  In respect of any other Tax Return, the carry-back to a
Pre-Closing Taxable Period of any item of deduction or credit incurred by the
Company or its Subsidiaries, as the case may be, after the Closing Date shall be
subject to the prior written consent of Seller, which consent may not be
unreasonably withheld.

 

(g)           Certain Taxes.  Buyer, on the one hand, and Seller, on the other
hand, shall share equally all transfer, documentary, sales, use, stamp,
registration and other substantially similar Taxes and fees (including any
penalties and interest) incurred in connection with this Agreement
(collectively, “Transfer Taxes”).  Buyer will file all necessary Tax Returns and
other documentation with respect to all such Transfer Taxes, and shall provide
Seller with evidence satisfactory to Seller that such Transfer Taxes, if any,
have been paid by Buyer.  Neither Buyer nor Seller is currently aware of any
obligation to pay any Transfer Taxes in connection with this Agreement.

 

(h)           338(h)(10) Elections.

 

(i)            Seller shall join with Buyer in making elections under
Section 338(h)(10) of the Code and the Treasury Regulations promulgated
thereunder and any corresponding or similar elections under state or local Tax
Law (collectively, the “Section 338(h)(10) Elections”) with respect to the
purchase and sale of stock of SPI and SPSC and their Subsidiaries.

 

(ii)           In addition to the Internal Revenue Service Form 8023, Seller
shall execute (or cause to be executed) and deliver to Buyer such additional
documents or

 

43

--------------------------------------------------------------------------------


 

forms as are reasonably requested to complete properly the
Section 338(h)(10) Elections at least thirty (30) days prior to the date such
Section 338(h)(10) Elections are required to be filed.  All forms will be agreed
to by the parties prior to the filing thereof.

 

(iii)          Within ninety (90) days after Closing, Seller shall prepare and
deliver to Buyer a statement setting forth the allocation of the applicable
purchase consideration (as determined for U.S. federal, state or local Tax
purposes) among the assets of SPI and SPSC and their Subsidiaries that are
deemed purchased by reason of the Section 338(h)(10) Elections (as revised under
this Section 8.03(h)(iii), the “Allocation Statement”).  If Buyer disagrees with
the Allocation Statement, Buyer shall notify Seller of such disagreement within
ten (10) days after Seller’s delivery of the Allocation Statement, and Buyer and
Seller shall negotiate in good faith to resolve such disagreement.  If Seller
and Buyer are unable to resolve any such dispute, such dispute shall be resolved
promptly by a nationally recognized accounting firm acceptable to Buyer and
Seller, the costs of which shall be borne equally by Buyer and Seller.  If the
Purchase Price is subsequently adjusted in any manner as provided in this
Agreement, Seller and Buyer shall promptly revise the Allocation Statement in a
manner consistent with the foregoing.

 

(iv)          Buyer and Seller shall file all Tax Returns and statements, forms
and schedules in connection therewith in a manner consistent with the
Section 338(h)(10) Elections and the Allocation Statement and shall take no
position contrary thereto unless required to do so by applicable Tax Laws;
provided however, that nothing contained herein shall prevent Buyer or Seller
from settling any proposed deficiency or adjustment by any Taxing Authority
based upon or arising out of the Allocation Statement, and neither Buyer nor
Seller shall be required to litigate before any court any proposed deficiency or
adjustment by any Taxing Authority challenging the Allocation Statement.

 

(i)            Tax Agreements.  Any Tax sharing agreement or arrangement between
the Seller or any of its Affiliates (other than the Company and its
Subsidiaries), on the one hand, and any of the Company or its Subsidiaries, on
the other hand, shall have been terminated, and all payments thereunder settled,
immediately prior to the Closing Date with no payments permitted to be made
thereunder on or after the Closing Date.

 

(j)            338(g) Elections.  In connection with the transactions
contemplated under this Agreement, Buyer shall make elections under
Section 338(g) and the Treasury Regulations promulgated thereunder and any
corresponding or similar elections under state or local Tax Law with respect to
all of the Company’s Subsidiaries that are treated as non-U.S. corporations for
United States tax purposes.

 

In the event of any conflict or overlap between the provisions of this
Section 8.03 and Article VII, the provisions of this Section 8.03 shall control.

 

8.04        Further Assurances.  From time to time, as and when requested by any
party hereto and at such party’s expense, any other party shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall use commercially reasonable efforts to take, or cause to
be taken, all such further or other actions as the requesting

 

44

--------------------------------------------------------------------------------


 

party may reasonably deem necessary or desirable to evidence and effectuate the
transactions contemplated by this Agreement.

 

8.05        Release.  Effective as of the Closing, except for claims brought
against the individuals party to the agreements set forth on Schedule
8.05(i) for fraud, willful misconduct, and breach of the respective agreement
set forth on Schedule 8.05(i) that individual is party to, and with respect to
the agreement set forth on Schedule 8.05(ii), Seller, on behalf of itself and
its Subsidiaries (other than the Company and its Subsidiaries), hereby fully,
finally and irrevocably releases, acquits and forever discharges the Company and
its Subsidiaries and their respective officers, directors, employees, agents and
representatives from any and all commitments, actions, debts, claims,
counterclaims, suits, causes of action, damages, losses, demands, liabilities,
obligations, costs, expenses, and compensation of every kind and nature
whatsoever, whether known or unknown, contingent or otherwise, whether directly,
as a guarantor or indemnitor, or otherwise, which Seller or its Subsidiaries
(other than the Company and its Subsidiaries) has or may have had at time in the
past until and including the Closing against the Company and its Subsidiaries
and their respective officers, directors, employees, agents and representatives
or any of them, except for any claims Seller may have under this Agreement or as
otherwise expressly provided herein.

 

ARTICLE IX.

 

DEFINITIONS

 

9.01        Definitions.  For purposes hereof, the following terms, when used
herein with initial capital letters, shall have the respective meanings set
forth herein:

 

“Affiliate” of any particular Person means any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such particular Person.  For the purposes of this
definition, “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person whether
through the ownership of voting securities, contract or otherwise.

 

“Aggregate RSU Amount” means $833,566.

 

“Business Day” means a day other than Saturday or Sunday or any other day on
which banks in New York City, Los Angeles and San Francisco are required to or
may be closed.

 

“Cash on Hand” means, with respect to the Company and its Subsidiaries, all cash
(excluding restricted cash and net of issued but uncleared checks and drafts)
and cash equivalents (as such terms are defined under GAAP) and any direct
obligations of the United States of America or obligations for which the full
faith and credit of the United States of America is pledged to provide for the
payment of principal and interest.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Group” means any “affiliated group” (as defined in Section 1504(a) of
the Code) that, at any time before the Closing Date, includes or has included
the Company or

 

45

--------------------------------------------------------------------------------


 

any Subsidiary or any predecessor of or successor to the Company or any
Subsidiary (or another such predecessor or successor), or any other group of
corporations that, at any time on or before the Closing Date, files or has filed
Tax Returns on a combined, consolidated or unitary basis with the Company or any
Subsidiary or any predecessor of or successor to the Company or any Subsidiary
(or another such predecessor or successor).

 

“Company Product” means all products, services or offerings that have been or
are currently sold, licensed, provided, supported, distributed or otherwise
disposed of by the Company or any of its Subsidiaries.

 

“Company’s Accounting Practices and Procedures” means the customary accounting
methods, policies, practices and procedures, including classification and
estimation methodology, used by the Company in the preparation of the Financial
Statements.

 

“Contract” means any binding written, oral or other agreement, contract,
subcontract, lease, mortgage, indenture, arrangement, instrument, note, bond,
option, warranty, purchase order, license, sublicense, franchise or other
binding obligation, commitment or undertaking of any nature.

 

“Employee Benefit Plan” means each “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) and any other material employee benefit, bonus
or other incentive compensation, stock option or other equity-based award,
deferred compensation, profit-sharing, retirement or supplemental unemployment
benefit, vacation or severance plan, policy or agreement maintained by the
Company or any of its Subsidiaries, or with respect to which the Company or any
of its Subsidiaries has any liability (contingent or otherwise), but shall not
include any Seller Benefit Plan that will not be transferred or assumed by Buyer
in connection with Buyer’s acquisition of the Company and its Subsidiaries
hereunder or any
Non-US Benefit Plan.

 

“Environmental Laws” means all federal, state, local and foreign Laws enacted
and in effect on or prior to the Closing Date, and the common law, concerning
pollution or protection of the environment or health, including without
limitation all those relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, processing, discharge,
Release, threatened Release, control, or Remedial Action of, or exposure to, any
Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate,” with respect to any Person, shall mean any entity other than
such Person that, together with such Person, is required to be treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Authority” means any domestic or foreign multinational, federal,
state, provincial, municipal or local government (or any political subdivision
thereof) or any

 

46

--------------------------------------------------------------------------------


 

domestic or foreign governmental, regulatory or administrative authority or any
department, commission, board, agency, court, tribunal, judicial body or
instrumentality thereof, or any other body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, police, regulatory or
Taxing Authority or power of any nature (including any arbital body).

 

“Hazardous Material” means (a) petroleum and petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials, toxic
mold and polychlorinated biphenyls and (b) any other chemicals, materials or
substances defined or regulated as toxic or hazardous or as a pollutant,
contaminant or waste under any applicable Environmental Law.

 

“Indebtedness” means, without duplication, the sum of (a) all obligations of the
Company and its Subsidiaries for borrowed money or evidenced by bonds, notes,
debentures or similar instruments, whether current or funded, secured or
unsecured, (b) all obligations of the Company and its Subsidiaries for the
deferred purchase price of any property or services (other than trade accounts
payable incurred in the ordinary course of business consistent with past
practice), including all seller notes and contingent or earn-out payments,
(c) all obligations of the Company and its Subsidiaries created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by the Company and its Subsidiaries (even though the rights and
remedies of the seller or lender under such agreement in the event of a default
may be limited to repossession or sale of such property), (d) all obligations of
the Company and its Subsidiaries secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of property subject to such
mortgage or Lien, (e) all obligations under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases in respect of
which the Company and its Subsidiaries is liable as lessee, (f) any obligation
of the Company and its Subsidiaries in respect of bankers’ acceptances, bank
guarantees, letters of credit (including reimbursement obligations in respect
thereof), (g) any obligations secured by Liens on property acquired by the
Company and its Subsidiaries, whether or not such obligations were assumed by
the Company and its Subsidiaries at the time of acquisition of such property,
(h) any indebtedness, liabilities or other obligations of the Company and its
Subsidiaries under any transaction or Contract that provides for an interest
rate, foreign exchange, currency, commodity, credit or equity swap, cap, collar,
floor, option, forward or cross right, or any combination thereof, or any
transaction or Contract of a similar nature, (i) any purchase facility or other
financing arrangement (including, without limitation, receivables factoring
arrangements and customer financing arrangements), (j) all obligations of any
other Person of a type referred to in clauses (a), (b), (c), (d), (e), (f), (g),
(h), or (i) above which are directly or indirectly guaranteed by the Company or
any of its Subsidiaries or which it has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which it has otherwise assured a
credit against loss, (k) any refinancings of any of the foregoing obligations,
and (l) and any accrued interest, change of control payments or prepayment
premiums or penalties related to any of the foregoing obligations, in each case,
except as specifically provided above, whether or not required to be recorded as
indebtedness on a balance sheet prepared in accordance with GAAP.  For the
avoidance of doubt, Indebtedness shall not include (i) any intercompany
accounts, payables or loans of any kind or nature between or among the Company
and its Subsidiaries or (ii) any lines of credit or other Indebtedness to the
extent secured by restricted cash (for the avoidance of doubt, if the amounts of
such lines of credit or other Indebtedness are in excess of the restricted cash
securing securing such Indebtedness then the amount in excess of such

 

47

--------------------------------------------------------------------------------


 

restricted cash shall be included in Indebtedness hereunder).  For the avoidance
of doubt, the current portion of any of the foregoing shall constitute
“Indebtedness” and shall not be taken into account in calculating “Net Working
Capital.”

 

“Intellectual Property” means patents, trademarks, service marks, domain names,
mask works, and copyrights, any registrations and applications for the
registration of any of the foregoing, and any trade secrets, confidential
information, and know-how.

 

“Latest Balance Sheet” means the unaudited, consolidated balance sheet of the
Company and its Subsidiaries, as of September 30, 2010.

 

“Law” means any law, statute, code, ordinance, rule, regulation, Order or other
legally-binding requirement of any Governmental Authority.

 

“Liens” means any, lien, charge, security interest, mortgage, pledge, deed of
trust, encumbrance, lease, option, right of first refusal, easement, right of
way or transfer restriction.

 

“Material Adverse Effect” means any circumstance, change, effect, event,
occurrence, state of facts or development that, individually or together with
any other circumstance, change, effect, event, occurrence, state of facts or
development, is or would reasonably be expected to be (i) materially adverse to
the business, assets, liabilities, properties, condition (financial or
otherwise) or results of operations of the Company and its Subsidiaries, taken
as a whole, or (ii) materially adverse to the ability of Seller, the Company or
its Subsidiaries to consummate the transactions contemplated by this Agreement;
provided, however, that none of the following shall be deemed in themselves,
either alone or in combination, to constitute, and none of the following shall
be taken into account in determining whether there has been or will be, a
Material Adverse Effect:  (a) any adverse circumstance, change, effect, event,
occurrence, state of facts or development attributable to the public
announcement or pendency of the transactions contemplated by this Agreement
(including, without limitation, the impact thereof on the Company’s and its
Subsidiaries’ relationships with customers, suppliers, partners and employees);
(b) any adverse circumstance, change, effect, event, occurrence, state of facts
or development attributable to conditions affecting the industry in which the
Company and its Subsidiaries participate, the U.S. economy or any other economy
where the Company or its Subsidiaries do business (in each case, as a whole) or
the capital markets in general or the markets in which the Company and its
Subsidiaries operate, provided, in each case, that it does not have a materially
disproportionate effect on the Company and its Subsidiaries, taken as a whole;
(c) the effect of any circumstance, change, effect, event, occurrence, state of
facts or development arising in connection with any “act of God” including
weather, natural disasters and earthquakes, hostilities, acts of war, sabotage
or terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions,
provided, in each case, that it does not have a materially disproportionate
effect on the Company and its Subsidiaries, taken as a whole; (d) any adverse
circumstance, change, effect, event, occurrence, state of facts or development
arising from or relating to any change in accounting requirements or principles
or any change in applicable Laws or the interpretation thereof; or (e) any
failure by the Company or any of its subsidiaries to meet internal projections
for any period ending (or for which revenues, earnings or other financial data
are released) on or after the date of this Agreement in and of itself (but not

 

48

--------------------------------------------------------------------------------


 

excluding any circumstance, change, effect, event, occurrence, state of facts or
development that gave rise to, contributed to or caused such failure to meet any
such projections);

 

“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA.

 

“Net Working Capital” means the result of (i) all current assets (excluding Cash
on Hand and deferred income Taxes) of the Company and its Subsidiaries minus
(ii) all current liabilities (excluding Indebtedness and deferred income Taxes)
of the Company and its Subsidiaries, in each case determined in accordance with
GAAP applied on a basis consistent with the Interim Financial Statements;
provided, that, notwithstanding anything herein to the contrary, for purposes of
calculating “Net Working Capital,” in no event will the determination of “Net
Working Capital” include any intercompany accounts between or among the Company
and its Subsidiaries.

 

“Non-US Benefit Plan” means each material employee benefit, bonus or other
incentive compensation, stock option or other equity-based award, deferred
compensation, profit-sharing, retirement or supplemental unemployment benefit,
vacation or severance plan, policy or agreement maintained, sponsored or
contributed to by the Company or any of its Subsidiaries, or with respect to
which the Company or any of its Subsidiaries has any liability (contingent or
otherwise), in any case, that is maintained by the Company or a Company
Subsidiary outside the jurisdiction of the United States or for the benefit of
employees residing or working outside the United States.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Authority.

 

“Permitted Liens” means (i) any restriction on transfer arising under applicable
securities Law, (ii) statutory Liens for current Taxes or other governmental
charges not yet due and payable or the amount or validity of which is being
contested in good faith by appropriate Proceedings by the Company and its
Subsidiaries, provided an appropriate reserve is established therefor in
accordance with GAAP on the Latest Balance Sheet; (iii) mechanics’, carriers’,
workers’, repairers’, landlords’ and similar statutory Liens arising by
operation of Law and incurred in the ordinary course of business consistent with
past practice for amounts which are not delinquent and which are not,
individually or in the aggregate, material; (iv) zoning, entitlement, building
and other land use regulations imposed by Governmental Authorities having
jurisdiction over the Leased Real Property which are not violated by the current
use and operation of the Leased Real Property; (v) covenants, conditions,
restrictions, easements and other similar matters of record affecting title to
the Leased Real Property which would not, individually or in the aggregate,
reasonably be expected to materially detract from the value of or materially
impair the occupancy or use of the Leased Real Property for the purposes for
which it is currently used or proposed to be used in connection with the
Company’s and its Subsidiaries’ businesses; (vi) Liens identified on title
policies, title opinions or preliminary title reports or other documents or
writings which have been made available to Buyer; (vii) Liens arising under
worker’s compensation, unemployment insurance, social security, retirement and
similar legislation; (viii) purchase money Liens and Liens securing rental
payments under capital lease arrangements, in each case which financial
liabilities are reflected on the Latest Balance Sheet;

 

49

--------------------------------------------------------------------------------


 

(ix) Liens of lessors and licensors arising under lease agreements or license
arrangements; and (x)  Liens under other Indebtedness to be paid off at the
Closing, provided that such Liens are released promptly following the repayment
of such Indebtedness.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a limited liability
partnership, a labor union, a joint venture, an unincorporated organization or
Governmental Authority.

 

“Proceeding” means any judicial, administrative or arbitral actions, claims,
suits, arbitrations, investigations or proceedings (public or private), whether
civil, criminal, administrative or investigative, by or before a Governmental
Authority or any arbitrator.

 

“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying, seeping, placing and the like into or
upon any land or water or air or otherwise entering into the environment.

 

“Remedial Action” means all action to (i) clean up, remove, abate, encapsulate,
cover, treat or handle in any other way Hazardous Materials in the environment
or in building material; (ii) restore or reclaim the environment or natural
resources; (iii) prevent the Release of Hazardous Materials so that they do not
migrate, endanger or threaten to endanger public health or the environment; or
(iv) perform remedial investigations, feasibility studies, corrective actions,
closures and post-remedial or post-closure studies, investigations, operations,
maintenance or monitoring of or with respect to Hazardous Materials.

 

“Restricted Stock Unit Awards” means all restricted stock unit and similar
awards granted by the Company or Seller or their predecessors or Subsidiaries
pursuant to the Luminent, Inc. 2007 Omnibus Incentive Plan or any similar
arrangement whether or not authorized and approved by the board of directors of
the Company or Seller or evidenced by a written grant document; provided,
however, that Restricted Stock Unit Awards shall not include any restricted
stock unit and similar awards granted by the Company after the Closing, except
pursuant to an agreement entered into by the Company prior to the Closing.

 

“Seller Benefit Plan” means each “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) and any other material employee benefit, bonus
or other incentive compensation, stock option or other equity-based award,
deferred compensation, profit-sharing, retirement or supplemental unemployment
benefit, vacation or severance plan, policy or agreement, in any case, that
(i) provides compensation or benefits to any service provider of the Company
and/or its Subsidiaries (or any dependent thereof), and (ii) is maintained by
Seller and/or any of its Affiliates other than the Company and its Subsidiaries.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any other
Person of which (i) if a corporation, a majority of the total voting power of
shares of stock entitled to vote in the election of directors thereof is at the
time owned or controlled, directly or indirectly, by that Person or (ii) if a
limited liability company, partnership, association or other business entity
(other than a corporation), (A) a majority of the ownership interests thereof is
at the time owned or controlled, directly or indirectly, by that Person or
(B) that Person shall be or control, directly or indirectly, any managing
director or general partner of such business entity.

 

50

--------------------------------------------------------------------------------


 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, real property gains, registration, value added, excise, natural
resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, special assessment, personal
property, capital stock, social security, unemployment, disability, payroll,
license, employee or other withholding, or other tax, of any kind whatsoever,
including any interest, penalties or additions to tax or additional amounts in
respect of the foregoing.

 

“Tax Contest” means any audit, Proceeding or inquiry involving Taxes.

 

“Tax Return” or “Tax Returns” means any return, report, information return or
other document (including schedules or any related or supporting information)
filed or required to be filed with any Governmental Authority in connection with
the determination, assessment or collection of any Tax or the administration of
any Laws or administrative requirements relating to any Tax.

 

9.02         Cross-Reference of Other Definitions.  Each capitalized term listed
below is defined in the corresponding Section of this Agreement:

 

Term

 

Section No.

 

 

 

Agreement

 

Preamble

Allocation Statement

 

8.03(h)(iii)

Appointech

 

5.03(a)(i)

Audited Financial Statements

 

3.06(a)(i)

Buyer

 

Preamble

Buyer Indemnified Parties

 

7.02(a)

Buyer Plan

 

6.03(b)(ii)

Cap

 

7.02(b)

Closing

 

1.02

Closing Date

 

1.02

COBRA

 

6.03(g)

Common Stock

 

Recitals

Company

 

Preamble

Confidentiality Agreement

 

10.10

Consents

 

5.06

Consolidated Pre-Closing Tax Returns

 

8.03(b)(ii)

Continuing Employee

 

6.03(a)

Deductible

 

7.02(b)(i)

Disclosure Schedule

 

Article II

Dispute

 

7.09

Employee

 

6.03(a)

Equity Financing

 

4.07

Excluded Claim

 

7.05(b)

Expenses

 

7.02(a)

Facilities

 

3.06(e)

Final Funding Amount

 

1.06

 

51

--------------------------------------------------------------------------------


 

Financial Statements

 

3.06(a)(ii)

Fund

 

Recitals

Funding Account

 

1.03(a)

Grants

 

3.29

Indemnification Notice

 

7.05(a)

Indemnitee

 

7.05(a)

Indemnitor

 

7.05(a)

Initial Funding Amount

 

1.03(a)

Interim Financial Statements

 

3.06(a)(ii)

Leased Real Property

 

3.08(c)

Limited Guarantee

 

Recitals

Losses

 

7.02(a)

Material Contracts

 

3.10(a)

Minimum Cash Amount

 

1.04(f)

Minimum Cash Certificate

 

1.04(f)

Mini-Basket

 

7.02(b)(i)

Parent Group

 

3.09(a)

Permits

 

3.20

Personally Identifiable Information

 

3.15(c)

Post-Closing Taxable Period

 

8.03(b)(ii)

Pre-Closing Taxable Period

 

8.03(b)(ii)

Public Software

 

3.11(g)

Purchase Price

 

1.01

Real Property Leases

 

3.08(c)

RSU Acknowledgment

 

6.06(i)

RSU Holder

 

6.06(i)

RSU Settlement Date

 

6.06(ii)

Second Funding Amount

 

1.06

Section 338(h)(10) Elections

 

8.03(h)(i)

Securities Act

 

4.06

Seller

 

Preamble

Seller Indemnified Parties

 

7.03

Separate Pre-Closing Tax Returns

 

8.03(b)(ii)

Shares

 

Recitals

Specified Representations

 

7.01(d)

SPI

 

Preamble

SPI Common Stock

 

Recitals

SPI Shares

 

Recitals

SPSC

 

Preamble

SPSC Common Stock

 

Recitals

SPSC Shares

 

Recitals

Straddle Period

 

8.03(a)

Taxing Authority

 

3.09(b)

the Company’s knowledge

 

10.03

Third Party Claim

 

7.05(a)

Transfer Taxes

 

8.03(g)

 

52

--------------------------------------------------------------------------------


 

US Minimum Cash Amount

 

1.04(f)

WARN Act

 

3.18(i)

 

ARTICLE X.

 

MISCELLANEOUS

 

10.01       Press Releases and Communications.  No press release or public
announcement related to this Agreement or the transactions contemplated herein,
any other announcement or communication to the employees, consultants, customers
or suppliers of the Company or any of its Subsidiaries, shall be issued or made
by any party hereto without the joint approval of Buyer and Seller, unless
required (upon the reasonable advice of counsel) by applicable Law or the
rules and regulations of any national stock exchange or market upon which such
party’s (or its Affiliate’s) securities are traded, in which case Buyer and
Seller shall have the right to review and comment on such press release,
announcement or communication prior to its issuance, distribution or
publication.  If either Buyer or Seller determines, with the advice of counsel,
that it is required by Law or the rules and regulations of, or pursuant to
agreement with, any such national stock exchange or market to publicly disclose
or file this Agreement or publicly disclose any of the terms hereof or
transactions contemplated hereby, it shall, a reasonable time before making any
such public disclosure or filing, consult with the other parties hereto
regarding such public disclosure  or filing and provide the other party the
right to review and comment on any such disclosure or filing prior to its
disclosure or filing.

 

10.02       Expenses.  Each of the parties hereto shall pay the fees and
expenses incurred by it in connection with the negotiation, preparation,
execution and performance of this Agreement, including, without limitation,
brokers’ fees, attorneys’ fees or accountants’ fees; provided, Seller shall be
solely responsible for all fees and expenses incurred by the Company.

 

10.03       Knowledge Defined.  For purposes of this Agreement, the term “the
Company’s knowledge” as used herein shall mean the actual knowledge of Near
Margalit, Alexis Black, Brett Chloupek, Chris D. King, Yu-Heng Jan and Weiming
Li.

 

10.04       Notices.  All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered, one
day after deposit with Federal Express or similar overnight courier service or
three days after being mailed by first class mail, return receipt requested. 
Notices, demands and communications to Buyer, the Company, and Seller shall,
unless another address is specified in writing, be sent to the addresses
indicated below:

 

Notices to Buyer, or, following the Closing, the Company:

 

Magnolia Source B.V.
Dam 7

1012 JS Amsterdam

The Netherlands
Attn:  Keith Toh, Petri Oksanen and Sara Douwes

 

53

--------------------------------------------------------------------------------


 

with a copy to:

 

One Letterman Drive

Building C – Suite 410

San Francisco, CA 94129

Attn:  Keith Toh and Petri Oksanen

Fax:  (415) 418-2999

 

with a copy to:

 

Shearman & Sterling LLP

525 Market Street, Suite 1500

San Francisco, California 94105
Attn:  Michael J. Kennedy, Michael S. Dorf and Jeffrey C. Wolf

Fax: (415)  616-1199

 

Notices to Seller and, prior to Closing, the Company:

 

MRV Communications, Inc.
20415 Nordhoff Street
Chatsworth, CA 91311
Attn:  General Counsel
Fax:  (818) 407-5656

 

and

 

Source Photonics, Inc.
c/o MRV Communications, Inc.
20550 Nordhoff Street
Chatsworth, CA 91311
Attn:  General Counsel
Fax:  (818) 576-9456

 

with a copy to:

 

Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California 90071
Attn:  Steven B. Stokdyk
Fax:  (213) 891-8763

 

Notwithstanding the foregoing, any party may send any notice, request, demand,
claim, or other communication required or permitted hereunder to the intended
recipient at the address set forth above by personal delivery, messenger
service, ordinary mail and/or facsimile transmission; provided, however, that no
such notice, request, demand, claim, or other communication will be deemed to
have been duly given unless and until it actually is received by

 

54

--------------------------------------------------------------------------------


 

the intended recipient or, in the case of facsimile communications, when receipt
is electronically confirmed.  Any party may change the address to which notices,
requests, demands, claims, and other communications required or permitted
hereunder are to be delivered by giving the other party(ies) notice in the
manner herein set forth.

 

10.05       Assignment; Third Party Beneficiaries.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided that no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of each other party hereto;
provided, however, that Buyer may assign its rights and interests without
Seller’s or the Company’s consent (i) to any of its Affiliates or (ii) for
collateral security purposes, to any lender providing debt financing to Buyer or
any of its Affiliates in connection with the transactions contemplated by this
Agreement; provided, further, however, in each case of clauses (i) and (ii), any
such assignment shall not relieve Buyer of its obligations hereunder.  Nothing
in this Agreement, express or implied, is intended to or shall confer upon any
Person other than the parties hereto or their respective successors and
permitted assigns, any rights, remedies or liabilities under or by reason of
this Agreement, other than Article VII and Section 8.03, which is intended to be
for the benefit of the Persons covered thereby or to be paid thereunder and may
be enforced by such Persons.

 

10.06       Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable Law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon any determination
that any provision of this Agreement is invalid, illegal, or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

10.07       References.  The table of contents and the section and other
headings and subheadings contained in this Agreement and the exhibits hereto are
solely for the purpose of reference, are not part of the agreement of the
parties hereto, and shall not in any way affect the meaning or interpretation of
this Agreement or any exhibit hereto.  All references to days or months shall be
deemed references to calendar days or months.  All references to “$” or
“dollars” shall be deemed references to United States dollars.  Unless the
context otherwise requires, any reference to a “Section,” “Exhibit,” or
“Schedule” shall be deemed to refer to a section of this Agreement, exhibit to
this Agreement or a schedule to this Agreement, as applicable.  Any reference to
any federal, state, county, local or foreign  Law shall be deemed also to refer
to all rules and regulations promulgated thereunder and all amendments thereto
in force from time to time (including amendments to provision references) and
every applicable Law in effect that supplements, replaces or supersedes such
Law, unless the context requires otherwise.  For all purposes of and under this
Agreement, (i) the word “including” shall be deemed to be immediately followed
by the words “without limitation”; (ii) words (including defined terms) in the
singular shall be deemed to include the plural and vice versa; (iii) words of

 

55

--------------------------------------------------------------------------------


 

one gender shall be deemed to include the other gender as the context requires;
(iv) “or” is not exclusive; and (v) the terms “hereof,” “herein,” “hereto,”
“herewith” and any other words of similar import shall, unless otherwise stated,
be construed to refer to this Agreement as a whole (including the exhibits
hereto and the Disclosure Schedules) and not to any particular term or provision
of this Agreement, unless otherwise specified.

 

10.08       No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Person.

 

10.09       Amendment and Waiver.  Any provision of this Agreement or the
schedules or exhibits hereof may be amended or waived only in a writing signed
by the party against whom enforcement of any such amendment or waiver is
sought.  No action or nonaction taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action or nonaction of
compliance with any representation, warranty, covenant or agreement contained
herein.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  No waiver of any provision hereunder or any
breach or default thereof shall extend to or affect in any way any other
provision or prior or subsequent breach or default.

 

10.10       Complete Agreement.  This Agreement (including the Disclosure
Schedules and the Exhibits hereto) and the Confidentiality Agreement, dated
May 12, 2009, by and between Seller and Buyer’s Affiliate as amended, restated
or otherwise modified (the “Confidentiality Agreement”), contain the complete
agreement between the parties hereto and supersede any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

10.11       Counterparts.  This Agreement may be executed in multiple
counterparts (including by means of facsimile signature pages), any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same instrument.

 

10.12       Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,

 

56

--------------------------------------------------------------------------------


 

AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.12.

 

10.13       Specific Performance.  Each of the parties to this Agreement
acknowledges and agrees that the other parties to this Agreement would be
irreparably damaged in the event that any of the terms or provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached.  Therefore, notwithstanding anything to the contrary set forth in
this Agreement, each of the parties to this Agreement hereby agrees that the
other parties to this Agreement shall be entitled to an injunction or
injunctions to prevent breaches of any of the terms or provisions of this
Agreement, and to enforce specifically the performance by such first party under
this Agreement, and each party to this Agreement hereby agrees to waive the
defense in any such suit that the other parties to this Agreement have an
adequate remedy at law and to interpose no opposition, legal or otherwise, as to
the propriety of injunction or specific performance as a remedy, and hereby
agrees to waive any requirement to post any bond in connection with obtaining
such relief.  The equitable remedies described in this Section 10.13 shall be in
addition to, and not in lieu of, any other remedies at law or in equity that the
parties to this Agreement may elect to pursue.

 

10.14       Governing Law.  All matters relating to the interpretation,
construction, validity and enforcement of this Agreement shall be governed by
and construed in accordance with the domestic Laws of the State of New York
without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of Laws of any jurisdiction other than the State of New
York.

 

10.15       Jurisdiction.  Except as otherwise expressly provided in this
Agreement and subject to Section 7.09 above, any Proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in New
York City, New York or any federal court located in New York City, New York, and
each of the parties hereby consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such Proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such Proceeding
in any such court or that any such Proceeding which is brought in any such court
has been brought in an inconvenient forum.  Process in any such Proceeding may
be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 10.04 shall
be deemed effective service of process on such party.

 

*  *  *  *

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the day and year first above written.

 

 

COMPANY:

 

 

 

SOURCE PHOTONICS, INC.

 

 

 

 

 

By:

/s/ Near Margalit

 

Name: Near Margalit

 

Its: Chief Executive Officer

 

 

 

 

 

SOURCE PHOTONICS SANTA CLARA, INC.

 

 

 

 

 

By:

/s/ Near Margalit

 

Name: Near Margalit

 

Its: Chief Executive Officer

 

 

 

BUYER:

 

 

 

MAGNOLIA SOURCE B.V.

 

 

 

 

 

By:

/s/ Petri Oksanen

 

Name: Petri Oksanen

 

Its: Managing Director

 

 

 

 

 

By:

/s/ S.A. Douwes

 

Name: S.A. Douwes

 

Its: Managing Director

 

 

 

 

 

SELLER:

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ Dilip Singh

 

Name: Dilip Singh

 

Its: Chief Executive Officer

 

[Signature Page to SPA]

 

--------------------------------------------------------------------------------